Exhibit 10.3

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

PEABODY ENERGY CORPORATION

AND

THE COMMITMENT PARTIES PARTY HERETO

Dated as of December 22, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     4   

Section 1.1

  Definitions      4   

Section 1.2

  Construction      23   

ARTICLE II BACKSTOP COMMITMENT

     24   

Section 2.1

  The Rights Offering; Subscription Rights      24   

Section 2.2

  The Backstop Commitment      25   

Section 2.3

  Additional Commitment Parties      25   

Section 2.4

  Escrow Account Funding      26   

Section 2.5

  Commitment Party Default      27   

Section 2.6

  Closing      27   

Section 2.7

  Designation and Assignment Rights      28   

ARTICLE III BACKSTOP PREMIUMS, EXPENSE REIMBURSEMENT AND WARRANTS

     30   

Section 3.1

  Applicable Premiums      30   

Section 3.2

  Payment of Backstop Commitment Premium      30   

Section 3.3

  Expense Reimbursement      31   

Section 3.4

  Warrants      32   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     32   

Section 4.1

  Organization and Qualification      32   

Section 4.2

  Corporate Power and Authority      32   

Section 4.3

  Execution and Delivery; Enforceability      33   

Section 4.4

  Authorized and Issued Equity Interests      33   

Section 4.5

  No Conflict      34   

Section 4.6

  Consents and Approvals      34   

Section 4.7

  Company SEC Documents and Disclosure Statement      35   

Section 4.8

  Absence of Certain Changes      35   

Section 4.9

  No Violation; Compliance with Laws      35   

Section 4.10

  Legal Proceedings      35   

Section 4.11

  Labor Relations      35   

Section 4.12

  Intellectual Property      36   

Section 4.13

  Title to Real and Personal Property      36   

Section 4.14

  No Undisclosed Relationships      37   

Section 4.15

  Licenses and Permits      37   

Section 4.16

  Environmental      37   

Section 4.17

  Tax Returns      38   

Section 4.18

  Employee Benefit Plans      39   

Section 4.19

  Internal Control Over Financial Reporting      40   

Section 4.20

  Disclosure Controls and Procedures      40   

Section 4.21

  Material Contracts      40   

Section 4.22

  No Unlawful Payments      40   

Section 4.23

  Compliance with Money Laundering Laws      40   

Section 4.24

  Compliance with Sanctions Laws      41   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

         Page  

Section 4.25

  No Broker’s Fees      41   

Section 4.26

  Investment Company Act      41   

Section 4.27

  Insurance      41   

Section 4.28

  Alternative Transactions      41   

Section 4.29

  Issuance      42   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

     42   

Section 5.1

  Organization      42   

Section 5.2

  Organizational Power and Authority      42   

Section 5.3

  Execution and Delivery      42   

Section 5.4

  No Conflict      43   

Section 5.5

  Consents and Approvals      43   

Section 5.6

  No Registration      43   

Section 5.7

  Purchasing Intent      44   

Section 5.8

  Sophistication; Investigation      44   

Section 5.9

  No Broker’s Fees      44   

Section 5.10

  Sufficient Funds      44   

Section 5.11

  Execution of PSA      44   

ARTICLE VI ADDITIONAL COVENANTS

     44   

Section 6.1

  Approval of the Commitment Parties      44   

Section 6.2

  Conduct of Business      46   

Section 6.3

  Material Claim Settlements      47   

Section 6.4

  Access to Information; Confidentiality      47   

Section 6.5

  Commercially Reasonable Efforts      48   

Section 6.6

  Registration Rights Agreement; Reorganized Company Organizational Documents   
  49   

Section 6.7

  Blue Sky      50   

Section 6.8

  DTC Eligibility      50   

Section 6.9

  Use of Proceeds      51   

Section 6.10

  Securities Legend      51   

Section 6.11

  Antitrust Approval      51   

Section 6.12

  Alternative Transactions      52   

Section 6.13

  Reclamation Bonding      53   

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     53   

Section 7.1

  Conditions to the Obligations of the Commitment Parties      53   

Section 7.2

  Waiver of Conditions      56   

Section 7.3

  Conditions to the Obligations of the Debtors      56   

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     57   

Section 8.1

  Indemnification Obligations      57   

Section 8.2

  Indemnification Procedure      58   

Section 8.3

  Settlement of Indemnified Claims      59   

Section 8.4

  Contribution      59   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

         Page  

Section 8.5

  Treatment of Indemnification Payments      60   

Section 8.6

  No Survival      60   

ARTICLE IX TERMINATION

     60   

Section 9.1

  Consensual Termination      60   

Section 9.2

  Termination by the Requisite Members of the Noteholder Steering Committee     
60   

Section 9.3

  Termination by a Commitment Party      62   

Section 9.4

  Termination by the Company      63   

Section 9.5

  Effect of Termination      64   

ARTICLE X GENERAL PROVISIONS

     66   

Section 10.1

  Notices      66   

Section 10.2

  Assignment; Third Party Beneficiaries      68   

Section 10.3

  Prior Negotiations; Entire Agreement      68   

Section 10.4

  Governing Law; Venue      69   

Section 10.5

  Waiver of Jury Trial      69   

Section 10.6

  Counterparts      69   

Section 10.7

  Waivers and Amendments; Rights Cumulative; Consent      70   

Section 10.8

  Headings      70   

Section 10.9

  Specific Performance      70   

Section 10.10

  Damages      70   

Section 10.11

  No Reliance      71   

Section 10.12

  Publicity      71   

Section 10.13

  Settlement Discussions      71   

Section 10.14

  No Recourse      71   

Section 10.15

  Relationship Among Parties      72   

Section 10.16

  Tax Forms      73   

Section 10.17

  Company Fiduciary Duties      73   

SCHEDULES

 

Schedule 1   

Initial Backstop Commitment Schedule

Schedule 2   

Backstop Commitment Schedule

EXHIBITS Exhibit A   

Form of Rights Offering Procedures

Exhibit B   

Form of Joinder Agreement

Exhibit C   

Voting/Consent Structure

Exhibit D   

Plan Support Agreement

Exhibit E   

Illustrative Allocation of Common Shares (Fully-Diluted)

 

iii



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of December 22,
2016, is made by and among Peabody Energy Corporation, a Delaware corporation
(the “Company”), on behalf of itself and each of its direct and indirect debtor
subsidiaries (each a “Debtor” and, collectively, the “Debtors” and, together
with their non-Debtor affiliates, the “Company Group”) on the one hand, and each
Commitment Party (as defined below), on the other hand. The Company and each
Commitment Party is referred to herein, individually, as a “Party” and,
collectively, as the “Parties”. Capitalized terms that are used but not
otherwise defined in this Agreement shall have the meanings given to them in
Section 1.1 hereof or, if not defined therein, shall have the meanings given to
them in the Plan.

RECITALS

WHEREAS, the Company and the Commitment Parties have entered into a Plan Support
Agreement, dated as of December 22, 2016, a copy of which is attached hereto as
Exhibit D (including the terms and conditions set forth in the Restructuring
Term Sheet attached as Exhibit 1 to the Plan Support Agreement (the
“Restructuring Term Sheet” and collectively, including all the exhibits thereto,
as may be amended, supplemented or otherwise modified from time to time, the
“Plan Support Agreement”)), which (a) provides for the restructuring of the
Debtors’ capital structure and financial obligations pursuant to a plan of
reorganization to be filed in jointly administered cases (the “Chapter 11
Cases”) under Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as it
may be amended from time to time, the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”),
implementing the terms and conditions of the Restructuring and (b) requires that
the Plan be consistent with the Plan Support Agreement.

WHEREAS, pursuant to the Plan and this Agreement, the Company will conduct (a) a
private placement pursuant to the Private Placement Agreement and (b) a rights
offering for the Rights Offering Shares at an aggregate purchase price equal to
the Rights Offering Amount and a per-share purchase price equal to the Per Share
Purchase Price on the Effective Date.

WHEREAS, subject to the terms and conditions contained in this Agreement and as
set forth in the Restructuring Term Sheet, each Initial Commitment Party has
agreed to purchase (on a several and not joint basis) its Backstop Commitment
Percentage of the Unsubscribed Shares, if any pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company (on
behalf of itself and each other Debtor) and each of the Commitment Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified below:

 

4



--------------------------------------------------------------------------------

“Additional Commitment Party” means each party that is a qualified institutional
buyer (as defined in Rule 144A under the Securities Act) or an Institutional
Accredited Investor (which is an “accredited investor” as such term is defined
in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) and that is a
holder of an Eligible Backstop Claim that agrees to participate in the Backstop
Commitment by joining this Agreement and the Plan Support Agreement pursuant to
Article II of this Agreement. Initial Commitment Parties may be Additional
Commitment Parties with respect only to additional Eligible Backstop Claims
purchased in excess of the Eligible Backstop Claims held by such Initial
Commitment Parties as of the execution of this Agreement.

“Additional Commitment Party Claim Amount” means the Allowed Claim amount
beneficially owned by each Additional Commitment Party as of 5:00 p.m. New York
City time on the Backstop Enrollment Outside Date (except for any Phase Two
Party Claim Amounts beneficially owned by any Phase Two Commitment Party), as
reported by each Additional Commitment Party (including documentation evidencing
such beneficial ownership) to the Claims and Balloting Agent promptly after
becoming an Additional Commitment Party.

“Additional Private Placement Party” has the meaning set forth in the Private
Placement Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and shall include the meaning of “affiliate” set forth in section 101(2)
of the Bankruptcy Code. “Affiliated” has a correlative meaning.

“Affiliated Fund” means any investment fund the primary investment advisor to
which is a Commitment Party or an Affiliate thereof.

“Agreement” has the meaning set forth in the Preamble.

“Allowed Claim” has the meaning set forth in the Plan.

“Allowed Class 5B Claims” has the meaning set forth in the Plan.

“Allowed Second Lien Notes Claims” has the meaning set forth in the Plan.

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of any Debtor or non-Debtor member
of the Company Group, other than the Restructuring.

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws, and “Antitrust Authority” means any of them.

 

5



--------------------------------------------------------------------------------

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

“Applicable Consent” has the meaning set forth in Section 4.6.

“Available Shares” means the Unsubscribed Shares that any Commitment Party fails
to purchase as a result of a Commitment Party Default by such Commitment Party.

“Backstop Commitment” has the meaning set forth in Section 2.2.

“Backstop Commitment Percentage” means for any Commitment Party, (1) with
respect to Allowed Claims in Class 2, a percentage determined by multiplying:

(a) the Pro Rata Split applicable to the relevant Allowed Claims in Class 2 held
by such Commitment Party; by

(b) (i) if the Surplus Backstop Participation Adjustment shall apply -

(A) in the case of an Initial Commitment Party that has elected to apply the
Surplus Backstop Participation Adjustment with respect to the Initial Commitment
Party’s Allowed Claims in Class 2 (as set forth in the Initial Backstop
Commitment Schedule), (I) the amount of the Allowed Claims in Class 2 of such
Initial Commitment Party (as set forth in the Initial Backstop Commitment
Schedule) divided by (II) the amount of two-thirds (2/3) of all Allowed Claims
within Class 2; and

(B) in the case of a Phase Two Commitment Party, the sum of (I) (a) 50% of such
Phase Two Commitment Party’s Phase Two Party Claim Amount in Class 2 divided by
(b) the amount of two-thirds of all Allowed Claims within Class 2, and (II) (a)
one (1) minus the sum of all fractions (if any) determined in accordance with
clause (b)(i)(A) and/or clause (b)(i)(B)(I), multiplied by (b) (1) 50% of such
Phase Two Commitment Party’s Phase Two Party Claim Amount in Class 2, divided by
(2) the amount of all Participating Commitment Claims within Class 2, other than
the Allowed Claims, and/or portions thereof, to which clause (b)(i)(A) or clause
(b)(i)(B)(I) is applicable; and

(ii) in the case of (x) any other Commitment Party, if the Surplus Backstop
Participation Adjustment applies, or (y) any Commitment Party, if the Surplus
Backstop Participation Adjustment does not apply—

(A) one (1) minus the sum of all fractions (if any) determined in accordance
with clause (b)(i)(A) and/or clause (b)(i)(B)(I), multiplied by (B) the amount
of the Allowed Claims of such Commitment Party in Class 2, and divided by
(C) the amount of the Participating Commitment Claims within Class 2, other than
the Allowed Claims, and/or portions thereof (if any), to which clause (b)(i)(A)
or clause (b)(i)(B)(I) is applicable; and

 

6



--------------------------------------------------------------------------------

(2) with respect to Allowed Claims in Class 5B, a percentage determined by
multiplying:

(a) the Pro Rata Split applicable to the relevant Allowed Claims in Class 5B
held by such Commitment Party; by

(b) (i) if the Surplus Backstop Participation Adjustment shall apply -

(A) in the case of an Initial Commitment Party that has elected to apply the
Surplus Backstop Participation Adjustment with respect to the Initial Commitment
Party’s Allowed Claims in Class 5B (as set forth in the Initial Backstop
Commitment Schedule), (I) the amount of the Allowed Claims in Class 5B of such
Initial Commitment Party (as set forth in the Initial Backstop Commitment
Schedule) divided by (II) the amount of two-thirds (2/3) of all Allowed Claims
within Class 5B; and

(B) in the case of a Phase Two Commitment Party, the sum of (I) (a) 50% of such
Phase Two Commitment Party’s Phase Two Party Claim Amount in Class 5B divided by
(b) the amount of two-thirds of all Allowed Claims within Class 5B, and (II) (a)
one (1) minus the sum of all fractions (if any) determined in accordance with
clause (b)(i)(A) and/or clause (b)(i)(B)(I), multiplied by (b) (1) 50% of such
Phase Two Commitment Party’s Phase Two Party Claim Amount in Class 5B, divided
by (2) the amount of all Participating Commitment Claims within Class 5B, other
than the Allowed Claims, and/or portions thereof, to which clause (b)(i)(A) or
clause (b)(i)(B)(I) is applicable; and

(ii) in the case of (x) any other Commitment Party, if the Surplus Backstop
Participation Adjustment applies, or (y) any Commitment Party, if the Surplus
Backstop Participation Adjustment does not apply—

(A) one (1) minus the sum of all fractions (if any) determined in accordance
with clause (b)(i)(A) and/or clause (b)(i)(B)(I), multiplied by (B) the amount
of the Allowed Claims of such Commitment Party in Class 5B, and divided by
(C) the amount of the Participating Commitment Claims within Class 5B, other
than the Allowed Claims, and/or portions thereof (if any), to which clause
(b)(i)(A) or clause (b)(i)(B)(I) is applicable.

The Backstop Commitment Percentages as of the date hereof are set forth on the
Backstop Commitment Schedule attached hereto as the date hereof, which shall be
updated from time to time to reflect the addition of Phase Two Commitment
Parties and Additional Commitment Parties that become party hereto, which such
updates shall be provided to the Noteholder Co-Proponents on a weekly basis or
more frequently as requested by any of them or their respective counsels.

“Backstop Commitment Period” means the number of days from the date on which
documentation necessary to be obligated under this Agreement has been executed
and the Effective Date.

“Backstop Commitment Premium” has the meaning set forth in Section 3.1(a).

 

7



--------------------------------------------------------------------------------

“Backstop Commitment Schedule” means Schedule 2 to this Agreement, as it may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.

“Backstop Enrollment Outside Date” has the meaning set forth in Section 2.3(a).

“Backstop Penny Warrants” has the meaning set forth in Section 3.4.

“Backstop Premiums” has the meaning set forth in Section 3.1(b).

“Backstop Ticking Premium” has the meaning set forth in Section 3.1(b).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.

“Bonding Solution” has the meaning set forth in Section 6.13.

“Breakup Payments” has the meaning set forth in Section 9.5(b).

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

“Bylaws” means the bylaws of the Reorganized Company, which shall become
effective as of Effective Date, and which shall be consistent in all material
respects with the terms set forth in the Plan.

“Certificate of Incorporation” means the certificate of incorporation of the
Reorganized Company as in effect on the Effective Date, which shall be
consistent in all material respects with the terms set forth in the Plan.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

“Claim” has the meaning ascribed to it in the Bankruptcy Code.

“Claims and Balloting Agent” has the meaning set forth in the Plan.

“Class 2” has the meaning set forth in the Plan.

“Class 5B” has the meaning set forth in the Plan.

“Class 5B Claims” has the meaning set forth in the Plan.

“Closing” has the meaning set forth in Section 2.6(a).

 

8



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 2.6(a).

“Code” means the Internal Revenue Code of 1986.

“Commitment Party” means an Initial Commitment Party or an Additional Commitment
Party.

“Commitment Party Default” means the failure by any Commitment Party to
(a) deliver and pay the aggregate Per Share Purchase Price for such Commitment
Party’s Backstop Commitment Percentage of any Unsubscribed Shares by the Escrow
Account Funding Date in accordance with Section 2.4(b) or (b) fully exercise all
Subscription Rights that are issued to it pursuant to the Rights Offering and
duly purchase all Rights Offering Shares issuable to it pursuant to such
exercise, in accordance with this Agreement and the Plan; provided, that no
Commitment Party Default shall constitute a Termination Event, a “Termination
Event” as that term is defined in the Plan Support Agreement or any other right
to terminate the Plan Support Agreement by any party thereto.

“Commitment Premium Shares” means any Common Shares issued on account of the
Backstop Commitment Premium in accordance with Section 3.1(a) and the Private
Placement Commitment Premium in accordance with the Private Placement Agreement.

“Common Shares” means the shares of common stock, par value $0.001 per share, in
the Reorganized Company.

“Company” has the meaning set forth in the Preamble.

“Company Group” has the meaning set forth in the Preamble.

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained (at the time of determination or at
any time within the six years prior thereto) by any of the Debtors or any ERISA
Affiliate, or with respect to which any such entity has any actual or contingent
liability or obligation or (ii) in respect of which any of the Debtors or any
ERISA Affiliate is (or, if such plan were terminated, could under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

“Confirmation Hearing” has the meaning set forth in the Plan.

“Confirmation Order” means a Final Order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

“Consideration” has the meaning set forth in Section 2.7(b).

 

9



--------------------------------------------------------------------------------

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise.

“Debtors” has the meaning set forth in the Preamble.

“Defaulting Commitment Party” means in respect of a Commitment Party Default
that is continuing, the applicable defaulting Commitment Party.

“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring. “Definitive Documents” has a correlative meaning.

“Disclosure Statement” has the meaning set forth in the Plan.

“Disclosure Statement Motion” means the Debtors’ motion for an order, among
other things, (a) approving the Disclosure Statement; (b) establishing a voting
record date for the Plan; (c) approving solicitation packages and procedures for
the distribution thereof; (d) approving the forms of ballots; (e) establishing
procedures for voting on the Plan; and (f) establishing notice and objection
procedures for the confirmation of the Plan.

“Disclosure Statement Order” means an Order approving the Disclosure Statement
with respect to the Plan and the solicitation with respect to the Plan.

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are expressly waived in accordance with the terms thereof, as
the case may be, and (c) on which the Restructuring and the other transactions
to occur on the Effective Date pursuant to the Plan become effective or are
consummated.

“Eligible Backstop Claims” means Allowed Second Lien Notes Claims and Allowed
Class 5B Claims.

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders in council, Orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any Governmental Entity, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Debtors, is, or at any relevant time during the
past six years was, treated as a single employer under any provision of
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Company Plan; (b) any failure by any
Company Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Company
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Company Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Company Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any of the Debtors or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Company Plan, including the imposition of any Lien in favor
of the PBGC or any Company Plan or Multiemployer Plan; (e) a determination that
any Company Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by
any of the Debtors or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Company Plan or to
appoint a trustee to administer any Company Plan under Section 4042 of ERISA;
(g) the incurrence by any of the Debtors or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Company Plan or
Multiemployer Plan; (h) the receipt by any of the Debtors or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any of the Debtors
or any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” (within the meaning of Section 4245 of ERISA), or in
“endangered” or “critical status” (within the meaning of Section 305 of ERISA or
Section 432 of the Code); (i) the conditions for imposition of a Lien under
Section 303(k) of ERISA or Section 430(k) of the Code shall have been met with
respect to any Company Plan; (j) the adoption of an amendment to a Company Plan
requiring the provision of security to such Company Plan pursuant to Section 307
of ERISA; (k) the assertion of a material claim (other than routine claims for
benefits) against any Company Plan or the assets thereof, or against any of the
Debtors or any of the ERISA Affiliates in connection with any Company Plan; or
(l) receipt from the IRS of notice of the failure of any Company Plan (or any
other employee benefit plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Company Plan to qualify for exemption from taxation under
Section 501(a) of the Code.

“Escrow Account” has the meaning set forth in Section 2.4(a).

“Escrow Account Funding Date” has the meaning set forth in Section 2.4(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exit Facility” means a senior secured credit facility that may be entered into
by one or more of the Reorganized Debtors on the Effective Date, the terms of
which are no less favorable, when taken as a whole, to the Debtors than the
terms of the Replacement Secured First Lien Term Loan as set forth on Exhibit 1
to the Restructuring Term Sheet, as determined by the

 

11



--------------------------------------------------------------------------------

Debtors in their reasonable business judgment, and of sufficient size and on
appropriate terms, including the ability to enter into up to $250 million of ABL
Facilities (as defined in Exhibit 2 to the Restructuring Term Sheet), to avoid
the need to issue all or part of the Replacement Secured First Lien Term Loan
and/or the New Second Lien Notes.

“Expense Reimbursement” has the meaning set forth in Section 3.3(a).

“Filing Deadline” has the meaning set forth in Section 6.6(a)(i).

“Filing Party” has the meaning set forth in Section 6.11(b).

“Final DIP Order” has the meaning set forth in Section 3.3(c).

“Final Order” means an order or judgment of the Bankruptcy Court, or any other
court of competent jurisdiction, as entered on the docket in the Chapter 11
Cases or the docket of any other court of competent jurisdiction, that has not
been reversed, stayed, modified or amended, and as to which the time to appeal
or seek certiorari or move, under Bankruptcy Rule 9023 or Rule 59 of the Federal
Rules of Civil Procedure, for a new trial, reargument or rehearing has expired,
and no appeal or petition for certiorari or other proceeding for a new trial,
reargument or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been timely filed has
been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument or
rehearing shall have been denied or resulted in no modification of such order;
provided that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
filed relating to such order shall not prevent such order from being a Final
Order.

“First Lien Claims” has the meaning set forth in the Plan.

“First Lien Credit Agreement” has the meaning set forth in the Plan.

“First Lien Full Cash Recovery” has the meaning set forth in the Plan.

“Fully Diluted Common Shares” means the total number of Common Shares
outstanding as of the Effective Date after giving effect to (a) the reservation
and deemed issuance of Common Shares issuable upon (i) conversion of the
Preferred Equity and (ii) exercise of the Penny Warrants, and (b) the issuance
of (i) any Incremental Second Lien Shares, (ii) any Premium Shares and (iii) any
Rights Offering Disputed Claims Reserve Shares, but prior to dilution from the
LTIP and any post-Effective Date issuances of capital stock, including pursuant
to any dividend or make-whole provision in the Transaction Agreements.

“Funding Notice” has the meaning set forth in Section 2.4(a).

“Funding Notice Date” has the meaning set forth in Section 2.4(a).

“GAAP” means United States generally accepted accounting principles.

“General Unsecured Claims” has the meaning set forth in the Plan.

 

12



--------------------------------------------------------------------------------

“Governmental Entity” means a “governmental unit” as defined in section 101(27)
of the Bankruptcy Code.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls or radon gas, of any nature
subject to regulation or which can give rise to liability under any
Environmental Law other than naturally occurring material on or inside of any
mineral property.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Incremental Additional First Lien Debt” has the meaning set forth in the Plan.

“Incremental New Second Lien Notes” has the meaning set forth in the Plan.

“Incremental Second Lien Notes Claims” has the meaning set forth in the Plan.

“Incremental Second Lien Shares” has the meaning set forth in the Plan.

“Indemnified Claim” has the meaning set forth in Section 8.2.

“Indemnified Person” has the meaning set forth in Section 8.1.

“Indemnifying Party” has the meaning set forth in Section 8.1.

“Initial Backstop Commitment Schedule” means the initial commitment schedule
attached hereto as Schedule 1 hereto reflecting the initial percentage
allocation of the obligations of the Initial Commitment Parties to purchase
Unsubscribed Shares (prior to the addition of Additional Commitment Parties as
contemplated hereby) and which may be amended only upon consent of each of the
Initial Commitment Parties.

“Initial Commitment Parties” means the Noteholder Co-Proponents.

“Initial Private Placement Parties” has the meaning set forth in the Private
Placement Agreement.

“Initial Private Placement Schedule” has the meaning set forth in the Private
Placement Agreement.

“Initial Resale Registration Statement” has the meaning set forth in Section
6.6(a)(i).

“Intellectual Property Rights” has the meaning set forth in Section 4.12.

“Investment Company Act” has the meaning set forth in Section 4.26.

“IRS” means the United States Internal Revenue Service.

 

13



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning set forth in Section 2.3(a).

“Joint Filing Party” has the meaning set forth in Section 6.11(c).

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of the chief executive officer or the chief financial
officer of the Company. As used herein, “actual knowledge” means information
that is personally known by the listed individual(s).

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

“Lead Arrangers” has the meaning set forth in the Restructuring Term Sheet.

“Legal Proceedings” has the meaning set forth in Section 4.10.

“Legend” has the meaning set forth in Section 6.10.

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

“Losses” has the meaning set forth in Section 8.1.

“LTIP” has the meaning set forth in the Plan.

“Material Adverse Effect” means any event, which individually, or together with
all other events, has or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities (including reclamation
obligations, whether or not contingent), finances, properties, results of
operations or condition (financial or otherwise) of the Debtors, taken as a
whole, or (b) the ability of the Debtors, taken as a whole, to perform their
obligations under, or to consummate the transactions contemplated by, the
Restructuring Term Sheet, including the Private Placement and the Rights
Offering, in each case, except to the extent such event results from, arises out
of, or is attributable to, the following (either alone or in combination): (i)
any change after the date hereof in global, national or regional political
conditions (including hostilities, acts of war, sabotage, terrorism or military
actions, or any escalation or material worsening of any such hostilities, acts
of war, sabotage, terrorism or military actions existing or underway) or in the
general business, market, financial or economic conditions affecting the
industries, regions and markets in which the Debtors operate, including any
change in the United States or applicable foreign economies or securities,
commodities or financial markets, or force majeure events or “acts of God”; (ii)
any changes after the date hereof in applicable Law or GAAP, or in the
interpretation or enforcement thereof; (iii) the execution, announcement or
performance of the transactions contemplated by the Plan (including any act or
omission of the Debtors expressly required or prohibited, as applicable, by the
Plan or consented to or required by the Requisite Members of the Noteholder
Steering Committee in writing); (iv) changes in the market price or trading
volume of the claims or equity or debt securities of the

 

14



--------------------------------------------------------------------------------

Debtors (but not the underlying facts giving rise to such changes unless such
facts are otherwise excluded pursuant to the clauses contained in this
definition); (v) the departure of officers or directors of any of the Debtors
not in contravention of the terms and conditions of the Restructuring Term Sheet
or the Plan (but not the underlying facts giving rise to such departure unless
such facts are otherwise excluded pursuant to the clauses contained in this
definition); (vi) the filing or pendency of the Chapter 11 Cases (including
events resulting from any filing made in such Chapter 11 Cases); or
(vii) declarations of national emergencies in the United States or natural
disasters in the United States; provided, that the exceptions set forth in
clauses (i) and (ii) shall not apply to the extent that such event is materially
and disproportionately adverse to the Debtors, taken as a whole, as compared to
other companies in the industries in which the Debtors operate.

“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any of the Debtors is a party.

“MEPP Claim” means any Claim arising, or related to the period, prior to the
Effective Date in connection with the United Mine Workers of America 1974
Pension Plan, including (a) proof of claim number 4722 and (b) any other Claim
related to any withdrawal liability under U.S.C. § 1392(c).

“Money Laundering Laws” has the meaning set forth in Section 4.23.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Debtors or any ERISA Affiliate is making or
accruing an obligation to make contributions, has within any of the preceding
six plan years made or accrued an obligation to make contributions.

“New Second Lien Notes” has the meaning set forth in the Plan.

“Noteholder Co-Proponents” means (a) Contrarian Capital Management L.L.C.,
Panning Capital Management, LP, PointState Capital LP, and the South Dakota
Investment Council, or entities managed by such parties, acting as holders of
Eligible Backstop Claims or investment advisors or managers of such holders, as
applicable, and in each case, certain of their respective Affiliates, including
those designated on the Initial Private Placement Schedule, and (b) entities
managed by Elliott Management Corporation, Discovery Capital Management, LLC,
and Aurelius Capital Management, LP, acting as holders of Eligible Backstop
Claims or investment advisors or managers of such holders, as applicable, and in
each case, certain of their respective Affiliates, including those designated on
the Initial Backstop Commitment Schedule.

“Noteholder Steering Committee” means a steering committee consisting of the
Noteholder Co-Proponents.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

 

15



--------------------------------------------------------------------------------

“Participating Commitment Claims” shall mean Allowed Claims within the
applicable Class held by all Commitment Parties.

“Party” has the meaning set forth in the Preamble.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Penny Warrants” means the Rights Offering Penny Warrants and the Backstop Penny
Warrants, and shall have the following terms: (a) Date of Issuance: the
Effective Date; (b) Exercise Price: $0.01 per share of Common Shares; (c) Term:
90 days; and (d) Exercise Trigger: exercisable from and after the Effective
Date.

“Per Share Purchase Price” means $13.75. An illustrative allocation of Common
Shares (Fully Diluted) is attached here to as Exhibit E.

“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies or other
like Liens arising by operation of law in the ordinary course of business or
incident to the operation of the Debtors’ businesses as described in the Company
SEC Documents; (c) if such Lien is being contested in good faith by appropriate
proceedings and for which adequate reserves have been made with respect thereto;
(d) zoning, building codes and other land use Laws regulating the use or
occupancy of any Real Property or the activities conducted thereon that are
imposed by any Governmental Entity having jurisdiction over such Real Property;
provided, that no such zoning, building codes and other land use Laws prohibit
the use or occupancy of such Real Property; (e) leases, subleases, licenses and
rights-of-use granted to others incurred in the ordinary course of business and
that do not materially and adversely affect the use of the property encumbered
thereby for its intended purpose; (f) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements; (g) (i) Liens to secure
the performance of bids, trade contracts and leases, reclamation bonds,
insurance bonds, statutory obligations, surety and appeal bonds, performance
bonds, bank guarantees and letters of credit and other obligations of a like
nature incurred in the ordinary course of business, (ii) Liens on assets to
secure obligations under surety bonds obtained as required in connection with
the entering into of federal coal leases or (iii) Liens created under or by any
turnover trust; (h) Liens securing attachments or judgments for the payment of
money or securing appeal or surety bonds related to such attachments or
judgments; (i) easements, covenants, conditions, encroachments, restrictions on
transfer and other similar matters affecting title to any Real Property
(including any title retention agreement) and other title defects and
encumbrances that do not or would not materially impair the ownership, use or
occupancy of such Real Property or the operation of the Debtors’ business;
(j) Liens granted pursuant to existing indebtedness arrangements of the Debtors
described in the Plan or Disclosure Statement; (k) Liens with respect to
bailments, operating leases or consignment or retention of title arrangements
entered into in the ordinary course of business; (l) (i) production payments,
royalties, dedication of reserves under supply

 

16



--------------------------------------------------------------------------------

agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (ii) cross charges, Liens or security
arrangements entered into in respect of a joint venture for the benefit of a
participant, manager or operator of such Joint Venture, in each case, consistent
with normal practices in the mining industry; (m) eases, subleases, licenses and
rights-of-use granted to others incurred in the ordinary course of business and
that do not materially and adversely affect the use of the property encumbered
thereby for its intended purpose; (n) (i) Liens in favor of a banking
institution arising by operation of law or any contract encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry or (ii) contractual rights of setoff to the
extent constituting Liens; (o) Liens on capital stock and other equity interests
in “Unrestricted Subsidiaries” as defined in the First Lien Credit Agreement
securing obligations of Unrestricted Subsidiaries not otherwise prohibited under
the First Lien Credit Agreement; (p) Liens on receivables and rights related to
such receivables created pursuant to any “Permitted Securitization Programs” as
defined in the First Lien Credit Agreement or under any other agreement under
which such receivables or rights are transferred; (q) Liens granted under any
Contracts to the extent the same are ordinary and customary in the businesses or
industries in which the Debtors operate and do not or would not materially
impair the ownership, use or occupancy of any material Real Property or the
operation of the Debtors’ businesses or, if such claim does materially impair
such ownership, use, occupancy or operation, are being contested in good faith
by appropriate proceedings; (r) mortgages on a lessor’s interest in a lease or
sublease; provided that no foreclosure proceedings have been duly filed (unless,
in such case, such mortgage has been subordinated to the applicable lease); and
(s) Liens that, pursuant to the Plan and the Confirmation Order, will be
discharged and released on the Effective Date.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Phase Two Commitment Party” has the meaning set forth in Section 2.3(a).

“Phase Two Party Claim Amount” means the Allowed Claim amount beneficially owned
by each Phase Two Commitment Party by the Phase Two Party Outside Date, as
reported by each Phase Two Commitment Party (including documentation evidencing
such beneficial ownership) to the Claims and Balloting Agent promptly after
becoming a Phase Two Commitment Party no later than the Backstop Enrollment
Outside Date; provided, that such Phase Two Party Claim Amount shall include any
Claims that are subject to an agreement to purchase or acquire such Claim that
is pending as of the date of such Phase Two Commitment Party’s entry into this
Agreement or a Joinder Agreement and settled or delivered to such Phase Two
Commitment Party within three (3) Business Days of the Phase Two Party Outside
Date.

“Phase Two Party Outside Date” means the date that is the third (3rd) Business
Day following December 22, 2016 and by which the relevant party has executed
this Agreement or a Joinder Agreement.

“Phase Two Private Placement Party” has the meaning set forth in the Private
Placement Agreement.

 

17



--------------------------------------------------------------------------------

“Plan” means the Joint Chapter 11 Plan of Reorganization of Peabody Energy
Corporation and Its Debtor Affiliates, filed on December 22, 2016 (as may be
amended, supplemented, or modified from time to time solely as provided for, and
in accordance with, the terms and conditions of this Agreement and the Plan
Support Agreement), including all exhibits, supplements, appendices, and
schedules thereto.

“Plan Documents” has the meaning set forth in the Plan Support Agreement.

“Plan Equity Value” means $3.105 billion.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan (as amended, supplemented, or modified from
time to time in accordance with the Plan, the Bankruptcy Code, the Bankruptcy
Rules, and the Plan Support Agreement) to be filed by the Debtors no later than
ten (10) days before the Confirmation Hearing, and additional documents or
amendments to previously filed documents, filed before the Effective Date as
amendments to the Plan Supplement, including the following, as applicable:
(a) the Exit Facility documents; (b) the Reorganized Company Organizational
Documents; (c) the Registration Rights Agreement; (d) the Schedule of Assumed
Executory Contracts and Unexpired Leases (as defined in the Plan); (e) the
Schedule of Rejected Executory Contracts and Unexpired Leases (as defined in the
Plan) and (f) the certificate of designation relating to the Preferred Equity.
The Debtors shall have the right to amend the documents contained in, and
exhibits to, the Plan Supplement through the Effective Date consistent with and
subject to the Plan Support Agreement and this Agreement.

“Plan Support Agreement” has the meaning set forth in the Recitals.

“Plan Support Agreement Termination Condition” means the Debtors’ termination
right under the Plan Support Agreement if holders of two-thirds (2/3) in amount
of each of the Second Lien Notes Claims and the Unsecured Senior Notes Claims
have not joined the Plan Support Agreement prior to the date on which the PPA
and BCA Approval Order is entered by the Bankruptcy Court.

“PPA and BCA Approval Motion” means the motion to be filed by the Debtors
seeking approval of the PPA and BCA Approval Order.

“PPA and BCA Approval Obligations” means the obligations of the Company and the
other Debtors under this Agreement, the Private Placement Agreement and the PPA
and BCA Approval Order.

“PPA and BCA Approval Order” means the Order entered by the Bankruptcy Court
(a) authorizing the Company (on behalf of itself and the other Debtors) to
execute and deliver the Private Placement Agreement, this Agreement, including
the authorization of all contemplated premiums, fees and expense reimbursements
and the indemnification provisions contained in both the Private Placement
Agreement and this Agreement, and providing that the all contemplated premiums,
fees and expense reimbursements and the indemnification provisions shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code and shall be payable by the
Debtors as provided in the relevant agreement without further order of the
Bankruptcy Court and (b) approving the Rights Offering Procedures.

 

18



--------------------------------------------------------------------------------

“Pre-Closing Period” has the meaning set forth in Section 6.4(a).

“Preferred Equity” has the meaning set forth in the Plan.

“Premium Shares” means, collectively, the Commitment Premium Shares and the
Ticking Premium Shares.

“Private Placement” has the meaning set forth in the Private Placement
Agreement.

“Private Placement Agreement” means that certain Private Placement Agreement
among Peabody Energy Corporation and the private placement parties party
thereto, dated as of December 22, 2016.

“Private Placement Commitments” has the meaning set forth in the Private
Placement Agreement.

“Private Placement Commitment Premium” has the meaning set forth in the Private
Placement Agreement.

“Private Placement Party” has the meaning set forth in the Private Placement
Agreement.

“Pro Rata Split” means the following percentages, based on Allowed Claims as of
the Record Date: (x) in respect of Allowed Claims in Class 2, the quotient of
(A) $708,000,000 divided by (B) the Allowed Claims in Class 5B plus
$708,000,000; and (y) in respect of Allowed Claims in Class 5B, the quotient of
(A) the Allowed Claims in Class 5B divided by (B) the Allowed Claims in Class 5B
plus $708,000,000.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Record Date” means the date on which the Disclosure Statement Order is entered
by the Bankruptcy Court.

“Registration Deadline” has the meaning set forth in Section 6.6(a)(i).

“Registration Rights Agreement” has the meaning set forth in Section 6.6(a).

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Related Purchaser” has the meaning set forth in Section 2.7(a).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating.

“Released” has a correlative meaning.

“Reorganized Company” means Peabody Energy Corporation from and after the
Effective Date.

“Reorganized Company Organizational Documents” means, collectively, the Bylaws
and the Certificate of Incorporation.

“Reorganized Debtors” means the Debtors from and after the Effective Date.

“Replacement Secured First Lien Term Loan” has the meaning set forth in the
Plan.

“Replacing Commitment Party” has the meaning set forth in Section 2.5(a).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Company Plan.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, management
companies, investment managers, shareholders, managers, employees, agents,
investment bankers, attorneys, accountants, advisors and other representatives.

“Requisite Consenting Noteholders” means the applicable individual(s) or
group(s) of holders of Allowed Second Lien Notes Claims and Allowed Claims in
Class 5B identified in the Voting/Consent Structure attached hereto as Exhibit
C.

“Requisite First Lien Lender Co-Proponents” has the meaning set forth in the
Plan.

“Requisite Members of the Noteholder Steering Committee” means 75% of the
Noteholder Steering Committee, based on combined Class 2 and Class 5 holdings as
set forth in the Initial Backstop Commitment Schedule and Initial Private
Placement Schedule, as applicable; provided, that if one of the seven members of
the Noteholder Steering Committee transfers or assigns any of its Claims (in
either Class 2 or Class 5) to a third party, such member’s Noteholder Steering
Committee voting power attributable to the face amount of such transferred or
assigned claims shall be reallocated on a pro rata basis based on holdings as
set forth in the Initial Backstop Commitment Schedule and Initial Private
Placement Schedule, as

 

20



--------------------------------------------------------------------------------

applicable, to the other Noteholder Steering Committee members who belong to the
same ad hoc noteholder group as the transferring or assigning member(s) of the
Noteholder Steering Committee. For the avoidance of doubt, any member of the
Noteholder Steering Committee may transfer or assign, directly or indirectly,
all or any portion of its Claims or commitments to purchase Private Placement
Commitments or Backstop Commitments to (i) its affiliated investment funds or
(ii) any special purpose vehicle that is wholly owned by such member or its
affiliated investment funds, created for the purpose of holding such Claims,
Private Placement Commitment or Backstop Commitment or holding debt or equity of
the Debtors, and no such transfer or assignment shall alter the voting rights
set forth herein.

“Restructuring” has the meaning set forth in the Plan Support Agreement.

“Restructuring Term Sheet” has the meaning set forth in the Recitals.

“Rights Offering” means the rights offering of Rights Offering Shares that is
backstopped by the Commitment Parties for the Rights Offering Amount in
connection with the Restructuring consistent with the terms reflected in the
Plan Support Agreement and this Agreement, and in accordance with the Rights
Offering Procedures.

“Rights Offering Amount” means an amount equal to $750,000,000.

“Rights Offering Disputed Claims Reserve Shares” has the meaning set forth in
the Plan.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms, together with the applicable aggregate Per
Share Purchase Price, must be duly delivered to the Rights Offering Subscription
Agent in accordance with the Rights Offering Procedures.

“Rights Offering Penny Warrants” means the Penny Warrants exercisable for two
and one half percent (2.5%) of the Fully Diluted Common Shares as of the
Effective Date.

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the PPA and BCA
Approval Order, which procedures shall be in form and substance substantially as
set forth on Exhibit A hereto, as they may be modified from time to time by the
Company in a manner that is not materially adverse to the Commitment Parties.

“Rights Offering Shares” means the units constituting Common Shares and Rights
Offering Penny Warrants (including all Unsubscribed Shares purchased by the
Commitment Parties pursuant to this Agreement) distributed pursuant to and in
accordance with the Rights Offering Procedures in the Rights Offering.

“Rights Offering Subscription Agent” means an agent appointed by the Debtors,
and reasonably acceptable to the Requisite Members of the Noteholder Steering
Committee, to administer the Rights Offering.

“SEC” means the U.S. Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

“Second Lien Notes Claims” has the meaning set forth in the Plan.

“Securities Act” means the Securities Act of 1933, as amended.

“Subscription Rights” means the subscription rights to purchase Rights Offering
Shares.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

“Surplus Backstop Participation Adjustment” has the meaning set forth in Section
2.3(c).

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group. For the avoidance of doubt, such term shall exclude any tax,
penalties or interest thereon that result or have resulted from the non-payment
of royalties.

“Tax Forms” has the meaning set forth in Section 10.16.

“Termination Date” has the meaning set forth in Section 9.2.

“Termination Event” means an event giving rise to a right of termination
pursuant to Article IX.

“Ticking Premium Shares” means any Common Shares issued on account of the
Backstop Ticking Premium in accordance with Section 3.1(b) of this Agreement and
on account of Private Placement Ticking Premium in accordance with Section
3.1(b) of the Private Placement Agreement.

“Transaction Agreements” has the meaning set forth in Section 4.2(a).

“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest). “Transfer” used as a noun has a correlative
meaning.

 

22



--------------------------------------------------------------------------------

“Ultimate Purchaser” has the meaning set forth in Section 2.7(b).

“Unlegended Shares” has the meaning set forth in Section 6.8.

“Unsecured Senior Notes Claims” has the meaning set forth in the Plan.

“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased in the Rights Offering by holders of Allowed Second Lien Notes Claims
and Allowed Class 5B Claims in accordance with the Rights Offering Procedures
and the Plan.

“Voting/Consent Structure” means the process set forth on Exhibit C hereof.

“willful or intentional breach” has the meaning set forth in Section 9.5(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Section 4203 of ERISA.

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (pdf), facsimile transmission or comparable means of
communication;

(c) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(d) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(e) the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(f) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(g) references to “day” or “days” are to calendar days;

(h) references to “the date hereof” means the date of this Agreement;

 

23



--------------------------------------------------------------------------------

(i) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and

(j) references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the PPA and BCA Approval Order,
the Company shall conduct the Rights Offering to holders of Allowed Claims in
Class 2 and Class 5B as of the Record Date pursuant to and in accordance with
the Rights Offering Procedures and the PPA and BCA Approval Order. If reasonably
requested by the Requisite Members of the Noteholder Steering Committee, from
time to time prior to the Rights Offering Expiration Time (and any extensions
thereto), the Company shall notify, or cause the Rights Offering Subscription
Agent to notify, within 48 hours of receipt of such request by the Company, the
Commitment Parties of the aggregate number of Subscription Rights known by the
Company or the Rights Offering Subscription Agent to have been exercised
pursuant to the Rights Offering as of the most recent practicable time before
such request. The Rights Offering will be conducted in reliance upon the
exemption from registration under the Securities Act provided in Section 1145 of
the Bankruptcy Code, and all Rights Offering Shares (other than the Unsubscribed
Shares purchased by the Commitment Parties pursuant to this Agreement) will be
issued in reliance upon such exemption, and the Disclosure Statement shall
include a statement to such effect. After consultation with counsel and the
Noteholder Steering Committee, the Debtors may decrease the number of
Subscription Rights distributed to and/or exercisable by (if previously
distributed to) holders of Allowed Second Lien Notes Claims and Allowed Class 5B
Claims as required by the Bankruptcy Court or the SEC, in each case, to allow
the Rights Offering to be exempt from registration under the Securities Act of
1933 pursuant to section 1145 of the Bankruptcy Code; provided, however, that
(a) in no event shall such decrease in the number of Subscription Rights result
in a decrease of the aggregate Per Share Purchase Price for all Rights Offering
Shares offered in the Rights Offering below $650 million, and (b) in no event
shall the Per Share Purchase Price to be paid in the Rights Offering be subject
to increase or decrease in connection with such decrease in the number of
Subscription Rights. In the event of such decrease or reduction, any amounts
excluded shall instead be purchased directly by the Commitment Parties pursuant
to this Agreement and the Rights Offering Shares otherwise distributable
pursuant to such excluded Subscription Rights shall be deemed to be Unsubscribed
Shares. The offer and sale of the Unsubscribed Shares purchased by the
Commitment Parties pursuant to this Agreement, as well as the issuance of Common
Shares in connection with the Backstop Premiums, will be made in reliance on the
exemption from registration provided by Section 4(a)(2) of the Securities Act or
another available exemption from registration under the Securities Act, and the
Disclosure Statement shall include a statement to such effect.

 

24



--------------------------------------------------------------------------------

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, including entry of the PPA and BCA Approval Order, each Commitment Party
agrees, severally and not jointly, to fully exercise all Subscription Rights
that are issued to it pursuant to the Rights Offering and duly purchase all
Rights Offering Shares issuable to it pursuant to such exercise, in accordance
with the Rights Offering Procedures and the Plan; provided that any Defaulting
Commitment Party shall be liable to each non-Defaulting Commitment Party, the
Company and the Reorganized Debtors as a result of any breach of its obligations
hereunder. On and subject to the terms and conditions hereof, including entry of
the Confirmation Order, each Commitment Party agrees, severally and not jointly,
to purchase, and the Reorganized Company shall sell to such Commitment Party, on
the Closing Date for the applicable aggregate Per Share Purchase Price, the
number of Unsubscribed Shares equal to (x) such Commitment Party’s Backstop
Commitment Percentage multiplied by (y) the aggregate number of Unsubscribed
Shares (such obligation to purchase, the “Backstop Commitment”), rounded among
the Commitment Parties solely to avoid fractional shares as the Requisite
Consenting Noteholders may determine (provided that in no event shall such
rounding reduce the aggregate commitment of any Commitment Party).

Section 2.3 Additional Commitment Parties.

(a) Additional Commitment Parties. Holders of Allowed Second Lien Notes Claims
and Allowed Class 5B Claims may, in their sole discretion, elect to participate
in the rights and obligations set forth by this Agreement as an Additional
Commitment Party (to the extent they meet the qualifications set forth in the
definition of such term) until the date that is twenty (20) Business Days
following the Debtors’ filing of the PPA and BCA Approval Motion (the “Backstop
Enrollment Outside Date”). All holders of Eligible Backstop Claims electing to
become Additional Commitment Parties must execute a joinder to this Agreement
pursuant to an agreement in substantially the form attached as Exhibit B hereto
or otherwise in form and substance reasonably acceptable to the Company (a
“Joinder Agreement”) and a joinder to the Plan Support Agreement. Any Additional
Commitment Parties that become a Commitment Party pursuant to this Section
2.3(a) by 5:00 p.m. New York City time on the third (3rd) Business Day following
the execution of this Agreement (excluding any Defaulting Commitment Party) is
deemed to be a “Phase Two Commitment Party”. Each Phase Two Commitment Party
shall report its Phase Two Party Claim Amount, and each Additional Commitment
Party shall report its Additional Commitment Party Claim Amount, to the Claims
and Balloting Agent promptly after becoming a Phase Two Commitment Party or
Additional Commitment Party, as the case may be, but in no event later than the
Backstop Enrollment Outside Date.

(b) Participation Percentage. Holders of the Allowed Second Lien Notes Claims
and holders of Allowed Class 5B Claims (in their capacities as such) shall
participate in the transactions contemplated by this Agreement according to the
Pro Rata Split and the Rights Offering Procedures.

(c) Surplus Adjustment. If holders of more than two-thirds of either the Allowed
Second Lien Notes Claims and/or the Allowed Unsecured Senior Notes Claims become
party to this Agreement before the Backstop Enrollment Outside Date pursuant to
Section 2.3(a), each Initial Commitment Party shall have the right, but not the
obligation, to elect for their respective Backstop Commitments to equal its pro
rata portion of the full amount of Backstop Commitments that would be allocated
to such Initial Commitment Party (a) according to its pro rata portion of the
Pro Rata Split and (b) based on, and calculated using, the Claim amounts set

 

25



--------------------------------------------------------------------------------

forth in the Initial Backstop Commitment Schedule, as if holders of exactly
two-thirds (2/3) of the Allowed Second Lien Notes Claims or the Allowed
Unsecured Senior Notes Claims, as applicable, are party to this Agreement (a
“Surplus Backstop Participation Adjustment”), and the Backstop Commitments
available to Additional Commitment Parties in the respective Class shall be
reduced accordingly. For the avoidance of doubt, each Phase Two Commitment Party
will be subject to the dilution protections as set forth in the Backstop
Commitment Percentage. Each Initial Commitment Party must elect to apply the
Surplus Backstop Participation Adjustment no later than ten (10) Business Days
following the Backstop Enrollment Outside Date.

Section 2.4    Escrow Account Funding.

(a)    Funding Notice. No later than the seventh (7th) Business Day following
the Rights Offering Expiration Time, the Rights Offering Subscription Agent
shall, on behalf of the Company, deliver to each Commitment Party a written
notice (the “Funding Notice,” and the date of such delivery, the “Funding Notice
Date”) setting forth (i) the number of Rights Offering Shares each Commitment
Party is obligated to purchase, and the aggregate Per Share Purchase Price
therefor; (ii) if applicable, the number of Rights Offering Shares such
Commitment Party is subscribed for in the Rights Offering and for which such
Commitment Party has not yet paid to the Rights Offering Subscription Agent the
aggregate Per Share Purchase Price therefor, together with such aggregate Per
Share Purchase Price; and (iii) subject to the last sentence of Section 2.4(b),
the escrow account designated in escrow agreements satisfactory to the Requisite
Members of the Noteholder Steering Committee and the Company, each acting
reasonably, to which such Commitment Party shall deliver and pay the aggregate
Per Share Purchase Price for such Commitment Party’s Backstop Commitment
Percentage of the Unsubscribed Shares and, if applicable, the aggregate Per
Share Purchase Price for the Rights Offering Shares such Commitment Party has
subscribed for in the Rights Offering (the “Escrow Account”). The Company shall
promptly direct the Rights Offering Subscription Agent to provide any written
backup, information and documentation relating to the information contained in
the applicable Funding Notice as any Commitment Party may reasonably request.

(b)    Escrow Account Funding. On the fifth (5th) Business Day before the
Closing Date (the “Escrow Account Funding Date”), each Commitment Party shall
deliver and pay an amount equal to the sum of (i) the aggregate Per Share
Purchase Price for such Commitment Party’s Backstop Commitment Percentage of the
Unsubscribed Shares, as applicable, plus (ii) the aggregate Per Share Purchase
Price for the Common Shares issuable pursuant to this Agreement, by wire
transfer of immediately available funds in U.S. dollars into the Escrow Account
in satisfaction of such Commitment Party’s Backstop Commitment and its
obligation to fully exercise its Subscription Rights. Notwithstanding the
foregoing, all payments contemplated to be made by any Commitment Party to the
Escrow Account pursuant to this Section 2.4 may instead be made, at the option
of such Commitment Party, to a segregated bank account of the Rights Offering
Subscription Agent designated by the Rights Offering Subscription Agent in the
Funding Notice and shall be delivered and paid to such account on the Escrow
Account Funding Date. For the avoidance of doubt, any Commitment Party that
fails to fulfil its obligation to fully deliver and pay the aggregate Per Share
Purchase Price for such Commitment Party’s Backstop Commitment Percentage of any
Unsubscribed Shares or fully exercise such Commitment Party’s Subscription
Rights and duly purchase all Rights Offering Shares issuable to it pursuant to
such exercise on the Funding Date, as applicable, shall be deemed a Defaulting
Commitment Party.

 

26



--------------------------------------------------------------------------------

Section 2.5 Commitment Party Default.

(a) Upon the occurrence of a Commitment Party Default, the Company shall give
prompt written notice thereof to each of the Initial Commitment Parties and the
Initial Commitment Parties (other than any Defaulting Commitment Party) shall
have the obligation, within three (3) Business Days after receipt of such notice
to purchase all of the Available Shares on the terms and subject to the
conditions set forth in this Agreement based upon the relative applicable
Backstop Commitment Percentages of such Initial Commitment Parties (other than
any Defaulting Commitment Party) (such party, the “Replacing Commitment Party”).
For the avoidance of doubt, nothing in this Section 2.5(a) shall relieve any
Commitment Party of its obligation to fulfill its Backstop Commitment and all
conditions in this Section 2.5(a) shall be several and not joint.

(b) Any Available Shares purchased by a Replacing Commitment Party (and any
commitment and applicable aggregate Per Share Purchase Price associated
therewith) shall be included, among other things, in the determination of
(x) the Unsubscribed Shares of such Replacing Commitment Party for all purposes
hereunder, and (y) the Backstop Commitment Percentage of such Replacing
Commitment Party for purposes of Section 2.5(d), Section 2.4(b), Section 3.1,
Section 3.2, and Section 9.5(b).

(c) If a Commitment Party is a Defaulting Commitment Party, it shall not be
entitled to any of the Backstop Commitment Premium, the Backstop Ticking Premium
or the Breakup Payments hereunder, and to the extent any such amounts are
received by a Defaulting Commitment Party it shall repay to the Company all such
amounts by wire transfer in immediately available U.S. dollars or in another
appropriate manner within one (1) Business Day of receiving written notice from
the Company or any Commitment Party demanding such repayment, and such amounts
shall be thereafter allocated to any Replacing Commitment Parties or as
otherwise provided herein.

(d) Except as set forth in Section 2.5(a), nothing in this Agreement shall be
deemed to require a Commitment Party to purchase more than its Backstop
Commitment Percentage of the Unsubscribed Shares.

(e) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Article IX but subject to Section 10.10, no provision of this Agreement
shall relieve any Defaulting Commitment Party from liability hereunder, or limit
the availability of the remedies set forth in Section 10.9 or Section 10.10, in
connection with any such Defaulting Commitment Party’s Commitment Party Default.

Section 2.6 Closing.

(a) Subject to Article VII and Article IX, unless otherwise mutually agreed in
writing between the Company and the Requisite Members of the Noteholder Steering
Commitee, the closing of the Backstop Commitments (the “Closing”) shall take
place at the offices of Jones Day, 250 Vesey Street, New York, New York 10281,
on the date on which all of the conditions

 

27



--------------------------------------------------------------------------------

set forth in Article VII shall have been satisfied or waived in accordance with
this Agreement (other than conditions that by their terms are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions). The
date on which the Closing actually occurs shall be referred to herein as the
“Closing Date”.

(b) At the Closing, the funds held in the Escrow Account (and any amounts paid
to a Rights Offering Subscription Agent bank account pursuant to the last
sentence of Section 2.4(b)) shall, as applicable, be released and utilized in
accordance with the Plan.

(c) At the Closing, issuance of the Unsubscribed Shares will be made by the
Reorganized Company to each Commitment Party (or to its designee in accordance
with Section 2.7(a)) against payment of the aggregate Per Share Purchase Price
for the Unsubscribed Shares purchased by such Commitment Party, in satisfaction
of such Commitment Party’s Backstop Commitment. Unless a Commitment Party
requests delivery of a physical stock certificate, the entry of any Unsubscribed
Shares to be delivered pursuant to this Section 2.6(c) into the account of a
Commitment Party pursuant to the Reorganized Company’s book entry procedures and
delivery to such Commitment Party of an account statement reflecting the book
entry of such Unsubscribed Shares shall be deemed delivery of such Unsubscribed
Shares for purposes of this Agreement. Notwithstanding anything to the contrary
in this Agreement, all Unsubscribed Shares will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due
and payable (if any) in connection with such delivery duly paid by the Company
or the Reorganized Company, as applicable.

Section 2.7 Designation and Assignment Rights.

(a) Each Commitment Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of the Rights Offering Shares and Unsubscribed Shares that it is
obligated to purchase hereunder be issued in the name of, and delivered to, one
or more of its Affiliates or Affiliated Funds (other than any portfolio company
of such Commitment Party or its Affiliates) (each, a “Related Purchaser”) upon
receipt by the Company of payment therefor in accordance with the terms hereof,
which notice of designation shall (i) be addressed to the Company and signed by
such Commitment Party and each such Related Purchaser, (ii) specify the number
of Rights Offering Shares and Unsubscribed Shares to be delivered to or issued
in the name of such Related Purchaser and (iii) contain representations by such
Related Purchaser as to the matters set forth in Section 5.6 through Section 5.9
as if such Related Purchaser was a Commitment Party; provided, that no such
designation pursuant to this Section 2.7(a) shall relieve such Commitment Party
from its obligations under this Agreement or the Plan Support Agreement. In
addition, the Requisite Members of the Noteholder Steering Committee in
consultation with the other members of the Noteholder Steering Committee may
agree in writing to reallocate a portion of the rights to purchase Rights
Offering Shares and Unsubscribed Shares, or the economics relating thereto,
committed to be purchased by the Initial Commitment Parties (provided that no
individual member of the Noteholder Steering Committee may be disproportionately
affected), up until the commencement of the hearing on the PPA and BCA Approval
Motion, and any Initial Commitment Party that does not wish to participate in
such reallocation may, upon written notice to such Requisite Members of the
Noteholder Steering Committee, cease to be an Initial Commitment Party and an
Initial Private Placement Party under the Private Placement

 

28



--------------------------------------------------------------------------------

Agreement. Such withdrawing Initial Commitment Party thereafter will have no
rights or obligations as an Initial Commitment Party under this Agreement or as
an Initial Private Placement Party under the Private Placement Agreement.
Following such a withdrawal, each of the non-withdrawing Initial Commitment
Parties shall have the obligation, within three (3) Business Days after receipt
of written notice from such withdrawing Initial Commitment Party, to assume
(severally and not jointly) such withdrawing Initial Commitment Party’s
obligation to purchase all of the withdrawing Commitment Party’s Backstop
Commitment on the terms and conditions set forth in this Agreement based upon
the relative applicable Backstop Commitment Percentages of such Initial
Commitment Parties (other than any withdrawing Initial Commitment Parties). For
the avoidance of doubt, the withdrawal of an Initial Commitment Party pursuant
to this Section 2.7(a) shall result in (i) the removal of such Initial
Commitment Party from the Noteholder Steering Committee, and (ii) the
reallocation of the voting power attributable to the face amount of such
withdrawing Initial Commitment Party’s claims as if such claims were assigned or
transferred pursuant to Exhibit C hereto and the definition of “Requisite
Members of the Noteholder Steering Committee.”

(b) Other than as set forth in this Section 2.7(b), no Commitment Party shall be
permitted to Transfer all or any portion of its Backstop Commitment or any of
the Backstop Commitment Premium, Backstop Ticking Premium or Breakup Payments or
any other amounts or consideration payable (collectively, “Consideration”), even
if the Company consents to such Transfer. Each Commitment Party shall have the
right to Transfer all or any portion of its Backstop Commitment and/or its
Consideration to (i) an Affiliated Fund of the transferring Commitment Party or
(ii) one or more special purpose vehicles that are wholly owned by one or more
of such Commitment Parties and its Affiliated Funds, created for the purpose of
holding such Backstop Commitment or holding debt or equity of the Debtors (each
of the Persons referred to in clauses (i) and (ii), an “Ultimate Purchaser”);
provided, that such transfer shall not relieve the Commitment Party from its
obligations under this Agreement. For the avoidance of doubt, Claims held by
Commitment Parties are transferable only in accordance with the Plan Support
Agreement; provided, that such transfer shall not relieve the Commitment Party
from its obligations under this Agreement. Any party which purchases Claims from
any Noteholder Co-Proponent, or otherwise is the transferee in respect of any
Claims transferred by any Noteholder Co-Proponent, may not, in respect of such
purchased or otherwise transferred Claims, become a Phase Two Commitment Party,
a Phase Two Private Placement Party, an Additional Commitment Party or
Additional Private Placement Party in respect of such Claims.

(c) After the Closing Date, nothing in this Agreement shall limit or restrict in
any way the ability of any Commitment Party (or any permitted transferee
thereof) to Transfer any of the Common Shares or any interest therein; provided,
that any such Transfer shall be made pursuant to an effective registration
statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.

(d) If a Commitment Party does not wish to purchase some or all of the number of
Unsubscribed Shares which it is required to purchase pursuant to its Backstop
Commitment in Section 2.2, one or more of the Initial Commitment Parties may, in
their sole discretion, agree to purchase from the Company (and the Company shall
sell to such Initial Commitment Parties) the applicable Unsubscribed Shares, for
the Per Share Purchase Price.

 

29



--------------------------------------------------------------------------------

ARTICLE III

BACKSTOP PREMIUMS, EXPENSE REIMBURSEMENT AND WARRANTS

Section 3.1 Applicable Premiums.

(a) Backstop Commitment Premium. Subject to Section 3.2, in consideration for
the Backstop Commitment and the other agreements of the Commitment Parties in
this Agreement, the Company shall pay or cause to be paid to the Commitment
Parties a nonrefundable aggregate premium equal to $60,000,000, which represents
8.0% of the Rights Offering Amount (the “Backstop Commitment Premium”). The
Backstop Commitment Premium shall be payable according to the following: (i)
22.5% of the Backstop Commitment Premium to the Initial Commitment Parties or
their designees on a pro rata basis based upon the Initial Commitment Parties’
Backstop Commitment Percentage as set forth on the Initial Backstop Commitment
Schedule; (ii) 57.5% of the Backstop Commitment Premium to the Initial
Commitment Parties, or their designees, and the Phase Two Commitment Parties, or
their designees, (a) with respect to the Initial Commitment Parties, or their
designees, each Initial Commitment Party’s Backstop Commitment Percentage, or
(b) with respect to the Phase Two Commitment Parties, or their designees, each
Phase Two Commitment Party’s Backstop Commitment Percentage; and (iii) 20% of
the Backstop Commitment Premium to all Commitment Parties or their designees
that have executed this Agreement or a Joinder Agreement at any time prior to
the date occurring fifteen (15) Business Days after the filing of the PPA and
BCA Approval Motion, based on their respective Backstop Commitment Percentages
as of the Effective Date.

(b) Backstop Ticking Premium. Subject to Section 3.2, in consideration for the
Backstop Commitment and the other agreements of the Commitment Parties in this
Agreement, the Company shall pay or cause to be paid a monthly fee equal to
$18,750,000, which represents 2.5% of the Rights Offering Amount, payable
beginning on April 3, 2017 and ending on the Closing Date (with proration for
partial months) (the “Backstop Ticking Premium,” and together with the Backstop
Commitment Premium, the “Backstop Premiums”). The Backstop Ticking Premium shall
be payable to the Commitment Parties (including any Replacing Commitment Party,
but excluding any Defaulting Commitment Party) or their designees based upon
their respective Backstop Commitment Percentages as of the Effective Date.

(c) The provisions for the payment of the Backstop Premiums, the Breakup
Payments, the Expense Reimbursement, the Backstop Penny Warrants, and the
indemnification obligations provided herein, are an integral part of the
transactions contemplated by this Agreement and without these provisions the
Commitment Parties would not have entered into this Agreement.

Section 3.2 Payment of Backstop Commitment Premium and the Backstop Ticking
Premium. The Backstop Commitment Premium shall be fully earned, nonrefundable
and non-avoidable upon entry by the Bankruptcy Court of the PPA and BCA Approval
Order and any Backstop Ticking Premium shall be fully earned, nonrefundable and
non-avoidable as accrued through the Effective Date, and each shall be paid
promptly on the later to occur of the Closing Date and the Effective Date by the
Company to the Commitment

 

30



--------------------------------------------------------------------------------

Parties in Common Shares at Plan Equity Value as of the Effective Date, free and
clear of any withholding or deduction for any applicable Taxes (except for any
Taxes arising as a result of a Commitment Party’s failure to provide a Tax Form
in accordance with Section 10.16 establishing a complete exemption from
withholding).

Section 3.3 Expense Reimbursement.

(a) In accordance with and subject to entry by the Bankruptcy Court of the PPA
and BCA Approval Order and subject to the receipt of documentation reasonably
acceptable to the Debtors, the Debtors will pay all reasonably incurred and
documented out-of-pocket fees and expenses incurred in connection with the
Chapter 11 Cases after April 13, 2016 of all of the attorneys, accountants,
other professionals, advisors, and consultants incurred on behalf of the
Noteholder Co-Proponents (including any fees incurred on behalf of any
noteholders through the applicable indenture trustee), including, but not
limited to, the fees and expenses of Kirkland & Ellis LLP, Kramer Levin
Naftalis & Frankel LLP, Doster, Ullom & Boyle, LLC, Skadden, Arps, Slate,
Meagher & Flom LLP, Stinson Leonard Street LLP, Houlihan Lokey, Inc., and
Moelis & Company (such payment obligations, the “Expense Reimbursement”), in
each case whether or not the Restructuring is ultimately consummated. The
payment of the fees set forth in this section shall (i) be approved upon entry
by the Bankruptcy Court of the PPA and BCA Approval Order; and (ii) prior to the
time paid, be granted administrative expense priority against each Debtor on a
joint and several basis.

(b) Unless otherwise ordered by the Bankruptcy Court, no recipient of any
payment under this Section 3.3 shall be required to file with respect thereto
any interim or final fee application with the Bankruptcy Court. The Expense
Reimbursement accrued through the date on which the PPA and BCA Approval Order
is entered shall be paid as promptly as reasonably practicable after the PPA and
BCA Approval Order is entered. Thereafter, the Expense Reimbursement shall be
payable by the Debtors within two weeks following their receipt of invoices. If
this Agreement and the Private Placement Agreement are terminated for any reason
in accordance with their terms, the Debtors will promptly pay any accrued and
outstanding amounts but will not be obligated to pay the Expense Reimbursement
in respect of any fees incurred after the date of such termination.

(c) Notwithstanding anything to the contrary in this Section 3.3, in no event
shall the Debtors have any obligation to make any payment on account of the
Expense Reimbursement if (i) the Plan Support Agreement Termination Condition
occurs prior to the date of entry of the PPA and BCA Approval Order by the
Bankruptcy Court or (ii) the PPA and BCA Approval Order is not entered by the
Bankruptcy Court. For the avoidance of doubt, nothing herein shall modify or
terminate the Debtors’ obligations to pay certain fees and expenses in
accordance with the Final Order (I) Authorizing Debtors (A) to Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize Cash
Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate Protection to
Pre-Petition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and
507(b) [Docket No. 544] (the “Final DIP Order”).

 

31



--------------------------------------------------------------------------------

Section 3.4 Warrants.

On the Effective Date, the Debtors will issue the Penny Warrants (the “Backstop
Penny Warrants”) exercisable for two and one half percent (2.5%) of the Fully
Diluted Common Shares as of the Effective Date. Such Backstop Penny Warrants
shall be distributed among the Initial Commitment Parties based upon each
Initial Commitment Party’s Backstop Commitment Percentage as set forth on the
Initial Backstop Commitment Schedule.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in the Company SEC Documents filed with the SEC and publicly
available on the SEC’s Electronic Data-Gathering, Analysis and Retrieval system
prior to the date hereof, the Company, on behalf of itself and each of the other
Debtors, jointly and severally, hereby represents and warrants to the Commitment
Parties (unless otherwise set forth herein, as of the date of this Agreement and
as of the Closing Date) as set forth below.

Section 4.1 Organization and Qualification. Each of the Debtors (a) is organized
and validly existing corporation, limited liability company or limited
partnership, as the case may be, and, if applicable, in good standing (or the
equivalent thereof) under the Laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (c) is duly qualified and
is authorized to do business and is in good standing in each jurisdiction where
the conduct of its business as currently conducted requires such qualifications,
in each case except where the failure to have such authority or qualification
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 4.2 Corporate Power and Authority.

(a) The Company has the requisite corporate power and authority (i) subject to
entry of the PPA and BCA Approval Order, to enter into, execute and deliver this
Agreement and to perform its obligations under Section 9.5(b) hereunder, subject
to the terms and conditions set forth in this Agreement and (ii) subject to
entry of the PPA and BCA Approval Order, the Disclosure Statement Order, and the
Confirmation Order, to perform the PPA and BCA Approval Obligations and to
consummate the transactions contemplated herein and in the Plan, to enter into,
execute and deliver all agreements to which it will be a party as contemplated
by this Agreement and the Plan (this Agreement, the Plan, the Disclosure
Statement, the Plan Support Agreement and such other agreements and any Plan
supplements or documents referred to herein or therein or hereunder or
thereunder, collectively, the “Transaction Agreements”) and to perform its
obligations under each of the Transaction Agreements (other than this
Agreement). Subject to the receipt of the foregoing Orders, as applicable, the
execution and delivery of this Agreement and each of the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby have been or will be duly authorized by all requisite corporate action
on behalf of the Company, and no other corporate proceedings on the part of the
Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.

 

32



--------------------------------------------------------------------------------

(b) Each of the other Debtors has the requisite power and authority (corporate
or otherwise) subject to entry of the PPA and BCA Approval Order, the Disclosure
Statement Order and the Confirmation Order, to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform
its obligations thereunder. Subject to entry of the PPA and BCA Approval Order,
the Disclosure Statement Order, and the Confirmation Order, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly authorized by all requisite action (corporate or otherwise) on
behalf of each other Debtor party thereto, and no other proceedings on the part
of any other Debtor party thereto are or will be necessary to authorize this
Agreement or any of the other Transaction Agreements or to consummate the
transactions contemplated hereby or thereby.

(c) Notwithstanding the foregoing, the Company makes no express or implied
representations or warranties, on behalf of itself or the other Debtors, with
respect to actions (including in the foregoing) to be undertaken by the
Reorganized Company, which such actions shall be governed by the Plan.

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the PPA
and BCA Approval Order, this Agreement will have been, and subject to the entry
of the PPA and BCA Approval Order, the Disclosure Statement Order, and the
Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry
of the PPA and BCA Approval Order and assuming due and valid execution and
delivery hereof by the Commitment Parties, the PPA and BCA Approval Obligations
will constitute the valid and legally binding obligations of the Company and, to
the extent applicable, the other Debtors, enforceable against the Company and,
to the extent applicable, the other Debtors in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
similar Laws now or hereafter in effect relating to creditor’s rights generally
and subject to general principles of equity. Upon entry of the PPA and BCA
Approval Order and assuming due and valid execution and delivery of this
Agreement and the other Transaction Agreements by the Commitment Parties and, to
the extent applicable, any other parties hereof and thereof, each of the
obligations of the Company and, to the extent applicable, the other Debtors
hereunder and thereunder will constitute the valid and legally binding
obligations of the Company and, to the extent applicable, the other Debtors,
enforceable against the Company and, to the extent applicable, the other
Debtors, in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar Laws now or hereafter
in effect relating to creditor’s rights generally and subject to general
principles of equity.

Section 4.4 Authorized and Issued Equity Interests. Except as set forth in this
Agreement and in connection with the Private Placement and the Private Placement
Agreement, and as contemplated by the Plan, as of the Closing Date, none of the
Debtors will be party to or otherwise bound by or subject to any outstanding
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking (including any preemptive right) that (i) obligates any of the
Debtors to issue, deliver, sell or transfer, or repurchase, redeem or otherwise
acquire, or cause to be issued, delivered, sold or transferred, or repurchased,
redeemed or otherwise acquired, any units or shares of capital stock of, or
other equity or voting interests in, any of the Debtors or any security
convertible or exercisable for or

 

33



--------------------------------------------------------------------------------

exchangeable into any units or shares of capital stock of, or other equity or
voting interests in, any of the Debtors, (ii) obligates any of the Debtors to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking, (iii) restricts the
Transfer of any units or shares of capital stock of, or other equity interests
in, any of the Debtors or (iv) relates to the voting of any units or other
equity interests in any of the Debtors. For the avoidance of doubt, on the
Effective Date the Reorganized Debtors shall only issue capital stock or other
equity interests as expressly and specifically authorized pursuant to the Plan
and any additional issuances of capital stock or other equity interests is
subject to the consent and approval of the Requisite Consenting Noteholders.

Section 4.5 No Conflict. Assuming the consents described in clauses (a) through
(g) of Section 4.6 are obtained, the execution and delivery by the Company and,
if applicable, any other Debtor, of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Company and, if applicable, any
other Debtor, with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) conflict with, or
result in a breach, modification or violation of, any of the terms or provisions
of, or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent specified in the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which any Debtor will be bound as
of the Closing Date after giving effect to the Plan or to which any of the
property or assets of any Debtor will be subject as of the Closing Date after
giving effect to the Plan, (b) result in any violation of the provisions of any
of the Debtors’ organizational documents (other than, for the avoidance of
doubt, a breach or default that would be triggered as a result of the Chapter 11
Cases or the Company’s or any Debtor’s undertaking to implement the
Restructuring through the Chapter 11 Cases), or (c) result in any violation of
any Law or Order applicable to any Debtor or any of their properties, except in
each of the cases described in clause (a) or (c) for any conflict, breach,
modification, violation, default, acceleration or Lien which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 4.6 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over any of the Debtors or any of their properties (each, an
“Applicable Consent”) is required for the execution and delivery by the Company
and, to the extent relevant, the other Debtors, of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Company and, to the
extent relevant, the other Debtors, with the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, except for
(a) the entry of the PPA and BCA Approval Order authorizing the Company to enter
into this Agreement and perform the PPA and BCA Approval Obligations, (b) entry
of the Disclosure Statement Order, (c) entry by the Bankruptcy Court, or any
other court of competent jurisdiction, of Orders as may be necessary in the
Chapter 11 Cases from time-to-time; (d) the entry of the Confirmation Order,
(e) filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement,
(f) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or “Blue Sky” Laws in connection with the
purchase of the Unsubscribed Shares by the Commitment Parties, the issuance of
the Subscription Rights, the issuance of the Rights Offering Shares

 

34



--------------------------------------------------------------------------------

pursuant to the exercise of the Subscription Rights, the issuance of Common
Shares as payment of the Backstop Commitment Premium and the Backstop Ticking
Premium, and (g) any Applicable Consents that, if not made or obtained, would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 4.7 Company SEC Documents and Disclosure Statement. Since December 31,
2015, the Company has filed all required Company SEC Documents with the SEC. No
Company SEC Document that has been filed prior to the date this representation
has been made, after giving effect to any amendments or supplements thereto and
to any subsequently filed Company SEC Documents, in each case filed prior to the
date this representation is made, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Statement as approved by
the Bankruptcy Court will contain “adequate information,” as such term is
defined in section 1125 of the Bankruptcy Code, and will otherwise comply in all
material respects with section 1125 of the Bankruptcy Code.

Section 4.8 Absence of Certain Changes. Since December 31, 2015 to the date of
this Agreement, no event has occurred or, to the Knowledge of the Company,
exists that constitutes, individually or in the aggregate, a Material Adverse
Effect.

Section 4.9 No Violation; Compliance with Laws. (i) The Company is not in
violation of its articles of incorporation, as amended, or bylaws, and (ii) no
other Debtor is in violation of its respective charter or bylaws, certificate of
formation or limited liability company operating agreement or similar
organizational document in any material respect. To the Knowledge of the
Company, none of the Debtors is or has been at any time since January 1, 2016 in
violation of any Law or Order, except for any such violations that have not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 4.10 Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested matters commenced in connection therewith or
any matters referenced in any proof of claim filed therein, or matters for which
a proof of Claim must be filed to receive a distribution in the Chapter 11
Cases, there are no material legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company,
threatened to which any of the Debtors is a party or to which any property of
any of the Debtors is the subject, in each case that in any manner draws into
question the validity or enforceability of this Agreement, the Plan or the other
Transaction Agreements or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.11 Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes pending or, to the Knowledge of the Company,
threatened against any of the Debtors; (b) the hours worked and payments made to
employees of any of the Debtors have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing

 

35



--------------------------------------------------------------------------------

with such matters; and (c) all payments due from any of the Debtors or for which
any claim may be made against any of the Debtors on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of any of the Debtors to the extent required
by GAAP. Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the consummation of the transactions
contemplated by the Transaction Agreements will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which any of the Debtors (or any
predecessor) is a party or by which any of the Debtors (or any predecessor) is
bound.

Section 4.12 Intellectual Property. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) each
of the Debtors owns, or possesses the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights, mask works, domain
names, and any and all applications or registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, (b) to the Knowledge of the Company, none of the Debtors
nor any Intellectual Property Right, proprietary right, product, process,
method, substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by such Person, is interfering
with, infringing upon, misappropriating or otherwise violating any valid
Intellectual Property Rights of any Person, and (c) no claim or litigation
regarding any of the foregoing is pending or, to the Knowledge of the Company,
threatened.

Section 4.13 Title to Real and Personal Property.

(a) Real Property. Each of the Debtors has good and defensible title to its
respective Real Properties, in each case, except for Permitted Liens and except
for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, and except where the failure (or failures)
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, the enforceability
of such leased Real Properties may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditor’s rights generally or general principles of equity, including
the Chapter 11 Cases. To the Knowledge of the Company, all such properties and
assets are free and clear of Liens, except for Permitted Liens and except for
such Liens as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Leased Real Property. Each of the Debtors is in compliance with all
obligations under all leases to which it is a party that have not been rejected
in the Chapter 11 Cases, except where the failure to comply would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and none of the Debtors has received written notice of any good faith
claim asserting that such leases are not in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Debtors enjoys peaceful and undisturbed possession
under all such leases, other

 

36



--------------------------------------------------------------------------------

than leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to materially interfere with its
ability to conduct its business as currently conducted or have, individually or
in the aggregate, a Material Adverse Effect.

Section 4.14 No Undisclosed Relationships. Other than Contracts or other direct
or indirect relationships between or among any of the Debtors, there are no
Contracts or other direct or indirect relationships existing as of the date
hereof between or among any of the Debtors, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of the Company, on the
other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC and that is not so described, except for the
transactions contemplated by this Agreement. Any Contract existing as of the
date hereof between or among the Company, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of any of the Debtors, on
the other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC is filed as an exhibit to, or incorporated by
reference as indicated in, the Annual Report on Form 10-K for the year ended
December 31, 2015 or any other Company SEC Document filed since March 16, 2016
to the date hereof.

Section 4.15 Licenses and Permits. The Debtors possess all licenses,
certificates, permits and other authorizations issued by, have made all
declarations and filings with and have maintained all financial assurances
required by, the appropriate Governmental Entities that are necessary for the
ownership or lease of their respective properties and the conduct of the
business, except where the failure to possess, make or give the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Debtors (i) has received notice of any revocation or
modification of any such license, certificate, permit or authorization or
(ii) has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except to the extent
that any of the foregoing would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

Section 4.16 Environmental. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) no written notice, claim, demand, request for information, Order, complaint
or penalty has been received by any of the Debtors, and there are no Legal
Proceedings pending or, to the Knowledge of the Company, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to any of the Debtors, (b) each Debtor has received (including timely
application for renewal of the same), and maintained in full force and effect,
all environmental permits, licenses and other approvals, and has maintained all
financial assurances, in each case to the extent necessary for its operations to
comply with all applicable Environmental Laws and is, and since January 1, 2016,
has been, in compliance with the terms of such permits, licenses and other
approvals and with all applicable Environmental Laws, (c) to the Knowledge of
the Company, no Hazardous Material is located at, on or under any property
currently or formerly owned, operated or leased by any of the Debtors that would
reasonably be expected to give rise to any cost, liability or obligation of any
of the Debtors under any Environmental Laws other than future costs, liabilities
and obligations associated with remediation at the end of the productive life of
a well, facility or pipeline that has produced, stored or transported
hydrocarbons, (d) no Hazardous Material has been Released, generated,

 

37



--------------------------------------------------------------------------------

owned, treated, stored or handled by any of the Debtors, and no Hazardous
Material has been transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of any of the Debtors under any Environmental Laws other than future costs,
liabilities and obligations associated with remediation at the end of the
productive life of a well, facility or pipeline that has produced, stored or
transported hydrocarbons, and (e) there are no agreements in which any of the
Debtors has expressly assumed responsibility for any known obligation of any
other Person arising under or relating to Environmental Laws that remains
unresolved other than future costs, liabilities and obligations associated with
remediation at the end of the productive life of a well, facility or pipeline
that has produced, stored or transported hydrocarbons, which has not been made
available to the Commitment Parties prior to the date hereof. Notwithstanding
the generality of any other representations and warranties in this Agreement,
the representations and warranties in this Section 4.16 constitute the sole and
exclusive representations and warranties in this Agreement with respect to any
environmental, health or safety matters, including any arising under or relating
to Environmental Laws or Hazardous Materials.

Section 4.17 Tax Returns.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors has filed or
caused to be filed all U.S. federal, state, provincial, local and non-U.S. Tax
returns required to have been filed by it and (ii) taken as a whole, each such
Tax return is true and correct;

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Debtors has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the date
hereof (except Taxes or assessments that are being contested in good faith by
appropriate proceedings and for which the Debtors (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP or with respect to
the Debtors only, except to the extent the non-payment thereof is permitted or
required by the Bankruptcy Code), which Taxes, if not paid or adequately
provided for, would reasonably be expected to be material to the Debtors taken
as a whole; and

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, as of the date hereof, with respect to the
Debtors, other than in connection with the Chapter 11 Cases and other than Taxes
or assessments that are being contested in good faith and are not expected to
result in significant negative adjustments that would be material to the Debtors
taken as a whole, (i) no claims have been asserted in writing with respect to
any Taxes, (ii) no presently effective waivers or extensions of statutes of
limitation with respect to Taxes have been given or requested and (iii) no Tax
returns are being examined by, and no written notification of intention to
examine has been received from, the IRS or any other Governmental Entity.

 

38



--------------------------------------------------------------------------------

Section 4.18 Employee Benefit Plans.

(a) Except for the filing and pendency of the Chapter 11 Cases or otherwise as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (i) each Company Plan, if any, is in compliance with
the applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past six years (or is reasonably likely to occur); (iii) no
ERISA Event has occurred or is reasonably expected to occur; (iv) none of the
Debtors has engaged in a “prohibited transaction” (as defined in Section 406 of
ERISA and Section 4975 of the Code) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject any of the
Debtors to Tax; and (v) no employee welfare plan (as defined in Section 3(1) of
ERISA) maintained or contributed to by any of the Debtors provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA).

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no pending, or to the Knowledge
of the Company, threatened claims, sanctions, actions or lawsuits, asserted or
instituted against any Company Plan or any Person as fiduciary or sponsor of any
Company Plan, in each case other than claims for benefits in the normal course.

(c) Within the last six years, no Company Plan has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(d) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all compensation and benefit arrangements
of the Debtors comply and have complied in both form and operation with their
terms and all applicable Laws and legal requirements, and none of the Debtors
has any obligation to provide any individual with a “gross up” or similar
payment in respect of any Taxes that may become payable under Sections 409A or
4999 of the Code.

(e) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all liabilities (including all employer
contributions and payments required to have been made by any of the Debtors)
under or with respect to any compensation or benefit arrangement of any of the
Debtors have been properly accounted for in the Company’s financial statements
in accordance with GAAP.

(f) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors is currently in
compliance with all Laws and legal requirements in respect of personnel,
employment and employment practices; (ii) all service providers of each of the
Debtors are correctly classified as employees, independent contractors, or
otherwise for all purposes (including any applicable tax and employment policies
or law); and (iii) the Debtors have not and are not engaged in any unfair labor
practice.

 

39



--------------------------------------------------------------------------------

Section 4.19 Internal Control Over Financial Reporting. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company has established and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and to the Knowledge of
the Company, there are no material weaknesses in the Company’s internal control
over financial reporting as of the date hereof.

Section 4.20 Disclosure Controls and Procedures. Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the Company maintains disclosure controls and procedures (within the
meaning of Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files and submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including that information required to be disclosed by
the Company in the reports that it files and submits under the Exchange Act is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.

Section 4.21 Material Contracts. Other than as a result of the Chapter 11 Cases,
all Material Contracts are valid, binding and enforceable by and against the
Debtor party thereto and, to the Knowledge of the Company, each other party
thereto (except where the failure to be valid, binding or enforceable does not
constitute a Material Adverse Effect), and no written notice to terminate, in
whole or part, any Material Contract has been delivered to any of the Debtors
(except where such termination would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect). Other than as a
result of the filing and pendency of the Chapter 11 Cases, none of the Debtors
nor, to the Knowledge of the Company, any other party to any Material Contract,
is in material default or breach under the terms thereof, in each case, except
for such instances of material default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.22 No Unlawful Payments. To the Knowledge of the Company, since
January 1, 2016, none of the Debtors nor any of their respective directors,
officers or employees has in any material respect: (a) used any funds of any of
the Debtors for any unlawful contribution, gift, entertainment or other unlawful
expense, in each case relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or (d) made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.

Section 4.23 Compliance with Money Laundering Laws. To the Knowledge of the
Company, the operations of the Debtors are and, since January 1, 2016 have been
at all times, conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions

 

40



--------------------------------------------------------------------------------

Reporting Act of 1970, the money laundering statutes of all jurisdictions in
which the Debtors operate (and the rules and regulations promulgated thereunder)
and any related or similar Laws (collectively, the “Money Laundering Laws”) and
no material Legal Proceeding by or before any Governmental Entity or any
arbitrator involving any of the Debtors with respect to Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.

Section 4.24 Compliance with Sanctions Laws. To the Knowledge of the Company,
none of the Debtors nor any of their respective directors, officers, employees
or other Persons acting on their behalf with express authority to so act is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department. The Company will not directly or
indirectly use the proceeds of the Rights Offering, or lend, contribute or
otherwise make available such proceeds to any other Debtor, joint venture
partner or other Person, for the purpose of financing the activities of any
Person that, to the Knowledge of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

Section 4.25 No Broker’s Fees. Except for amounts that may be paid or payable to
Lazard Frères & Co. LLC in connection with the Restructuring, none of the
Debtors is a party to any Contract with any Person (other than this Agreement)
that would give rise to a valid claim against the Commitment Parties for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering, the sale of the Unsubscribed Shares or the payment of the Backstop
Commitment Premium or the Backstop Ticking Premium.

Section 4.26 Investment Company Act. None of the Debtors is, or immediately
after giving effect to the consummation of the Restructuring will be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
this conclusion is based on one or more bases or exclusions other than Sections
3(c)(1) and 3(c)(7) of the Investment Company Act, including that none of the
Debtors comes within the basic definition of ‘investment company’ under section
3(a)(1) of the Investment Company Act.

Section 4.27 Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) the Debtors
have insured their properties and assets against such risks and in such amounts
as are customary for companies engaged in similar businesses; (ii) all premiums
due and payable in respect of insurance policies maintained by the Debtors have
been paid; (iii) the Company reasonably believes that the insurance maintained
by or on behalf of the Debtors is adequate in all respects; and (iv) as of the
date hereof, to the Knowledge of the Company, none of the Debtors has received
notice from any insurer or agent of such insurer with respect to any insurance
policies of the Debtors of cancellation or termination of such policies, other
than such notices which are received in the ordinary course of business or for
policies that have expired in accordance with their terms.

Section 4.28 Alternative Transactions. As of the date hereof, the Company is not
pursuing, or in discussions or negotiations regarding, any solicitation, offer,
or proposal from any Person concerning any actual or proposed Alternative
Transaction and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction.

 

41



--------------------------------------------------------------------------------

Section 4.29 Issuance; Valid Offering. The capital stock to be issued pursuant
to the Plan, including the Common Shares to be issued in connection with the
consummation of the Rights Offering and pursuant to the terms of this Agreement,
including in connection with the Backstop Commitment Premium, the Backstop
Ticking Premium or the Breakup Payments, will, when issued and delivered on the
Closing Date and any time thereafter, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and such Common Shares
will be free and clear of all Taxes (except for any Taxes arising as a result of
a Commitment Party’s failure to provide a Tax Form in accordance with
Section 10.16 establishing a complete exemption from withholding), Liens (other
than transfer restrictions imposed hereunder or by applicable Law), preemptive
rights, subscription and similar rights, other than any rights set forth in the
Plan, the Plan Supplement, the Reorganized Company Organizational Documents or
Transaction Agreements. Assuming the accuracy of the representations and
warranties of the Private Placement Parties set forth in Article V, it is not
necessary in connection with the issuance and sale of such Common Shares to the
Commitment Parties in the manner contemplated by this Agreement and the
Disclosure Statement to register such Common Shares under the Securities Act.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

Each Commitment Party, severally and not jointly, represents and warrants as to
itself only (unless otherwise set forth herein, as of the date of this Agreement
and as of the Closing Date) as set forth below.

Section 5.1 Organization. Such Commitment Party is a legal entity organized,
validly existing and, if applicable, in good standing (or the equivalent
thereof) under the Laws of its jurisdiction of incorporation or organization.

Section 5.2 Organizational Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Transaction Agreement to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Transaction Agreements.

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment Party and (b) upon entry of the PPA and BCA Approval Order and
assuming due and valid execution and delivery hereof and thereof by the Company
and the other Debtors (as applicable), will constitute valid and legally binding
obligations of such Commitment Party, enforceable against such Commitment Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

42



--------------------------------------------------------------------------------

Section 5.4 No Conflict. Assuming that the consents referred to in clauses (a)
and (b) of Section 5.5 are obtained, the execution and delivery by such
Commitment Party of this Agreement and each other Transaction Agreement to which
such Commitment Party is a party, the compliance by such Commitment Party with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time or both), or result in the acceleration of, or the creation of any Lien
under, any Contract to which such Commitment Party is party or is bound or to
which any of the property or assets or such Commitment Party are subject,
(b) will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Commitment
Party and (c) will not result in any material violation of any Law or Order
applicable to such Commitment Party or any of its properties, except in each of
the cases described in clauses (a) or (c), for any conflict, breach,
modification, termination, violation, default, acceleration or Lien which would
not reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Commitment Party’s performance of its
obligations under this Agreement.

Section 5.5 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the transactions (including the purchase by such Commitment
Party of its Backstop Commitment Percentage of the Unsubscribed Shares and its
portion of the Rights Offering Shares) contemplated herein and therein, except
(a) any consent, approval, authorization, Order, registration or qualification
which, if not made or obtained, would not reasonably be expected, individually
or in the aggregate, to prohibit or materially and adversely impact such
Commitment Party’s performance of its obligations under this Agreement and each
other Transaction Agreement to which such Commitment Party is a party and
(b) filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement.

Section 5.6 No Registration. Such Commitment Party understands that (a) the
Unsubscribed Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and
(b) the foregoing shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.

 

43



--------------------------------------------------------------------------------

Section 5.7 Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Commitment Party has no
present intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws.

Section 5.8 Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares. Such Commitment Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Commitment Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement and disclaims reliance on any representations or warranties,
either expressed or implied, by or on behalf of any of the Debtors.

Section 5.9 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than the Transaction Agreements and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against any of the Debtors for a brokerage commission, finder’s fee
or like payment in connection with the Rights Offering or the sale of the
Unsubscribed Shares or the payment of the Backstop Commitment Premium or the
Backstop Ticking Premium.

Section 5.10 Sufficient Funds. Such Commitment Party has sufficient assets and
the financial capacity to perform all of its obligations under this Agreement,
including the ability to fully exercise all Subscription Rights that are issued
to it pursuant to the Rights Offering and fund such Commitment Party’s Backstop
Commitment.

Section 5.11 Execution of PSA. Solely with respect to any Additional Commitment
Party, such Additional Commitment Party has, concurrently with its execution of
the Joinder Agreement, executed a joinder agreement to the Plan Support
Agreement.

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Approval of the Commitment Parties.

(a) Approval of the Requisite Members of the Noteholder Steering Committee. Each
substantive document in connection with the Restructuring (excluding documents
related to the Bonding Solution), including without limitation the following,
shall be subject to the reasonable approval of the Requisite Members of the
Noteholder Steering Committee:

 

44



--------------------------------------------------------------------------------

(i) the Disclosure Statement, the Disclosure Statement Motion and the Disclosure
Statement Order;

(ii) the Plan and any exhibits, supplements, appendices and other attachments
thereto;

(iii) the credit agreement and/or indenture for any Exit Facility (if
applicable);

(iv) the credit agreement for the Replacement Secured First Lien Term Loan (if
applicable), provided that the Replacement Secured First Lien Term Loan shall be
consistent with the terms set forth in the Restructuring Term Sheet;

(v) the Reorganized Company Organizational Documents;

(vi) the certificate of designation of Series A convertible preferred stock for
the Preferred Equity;

(vii) all documents relating to the Rights Offering and the Private Placement;

(viii) the indenture for the New Second Lien Notes and related documentation
(including, without limitation, the security and guaranty documentation and any
intercreditor agreements) (if applicable) shall be consistent with the terms set
forth on Exhibit 2 to the Restructuring Term Sheet and otherwise in form and
substance reasonably satisfactory to the Require Members of the Noteholder
Steering Committee;

(ix) the Confirmation Order; and

(x) the PPA and BCA Approval Motion.

(b) Approval of the Noteholder Co-Proponents. Each of the following material
documents in connection with the Restructuring shall be in form and substance
satisfactory to each of the Noteholder Co-Proponents:

(i) this Agreement;

(ii) the Private Placement Agreement;

(iii) the Plan Support Agreement;

(iv) the Restructuring Term Sheet; and

(v) the Orders relating to items (b)(i) through (b)(iii) of the above.

(c) Amendment of Documents Subject to Approval. The Plan and any exhibits,
supplements, appendices, or other documents related thereto may not be modified
in any way that adversely affects the distributions, recovery, treatment,
classification, or other

 

45



--------------------------------------------------------------------------------

rights or entitlements of the Noteholder Steering Committee (either as a group
or individually) without the consent of the Requisite Members of the Noteholder
Steering Committee (or the affected Noteholder Co-Proponent, as applicable).

Section 6.2 Conduct of Business.

Prior to and through the Effective Date, except as set forth in this Agreement,
the Private Placement Agreement or the Plan, or with the written consent of the
Requisite Consenting Noteholders, the Company (a) shall, and shall cause its
Subsidiaries to, carry on their businesses in the ordinary course of business
(considering the impact of the Chapter 11 Cases) and, except as currently
subject to litigation, use their commercially reasonable efforts to preserve
intact their current material business organizations, and preserve their
material relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with the Company or its
subsidiaries and make any required filing with the SEC within the time periods
required under the Exchange Act and (b) shall not, and shall not permit its
subsidiaries to, enter into any transactions which are material to the Company,
other than transactions in the ordinary course of business that are consistent
with prior business practices or in accordance with (i) with its business plan
dated November 2016, (ii) the parameters described in this Agreement, the
Private Placement Agreement or (iii) the Plan.

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and will require the prior
written consent of the Requisite Members of the Noteholder Steering Committee
(unless otherwise contemplated by this Agreement, the Private Placement
Agreement or the Plan): (w) except as currently subject to litigation, any
amendment, modification, termination, waiver, supplement, restatement or other
change to any Material Contract or any assumption of any Material Contract,
(x) any (i) termination by the Debtors without cause or (ii) reduction in title
or responsibilities, in each case, of the individuals who are, as of the date of
this Agreement, the Chief Executive Officer or the Chief Financial Officer of
the Company, (y) the adoption or amendment of any management incentive or equity
plan by any of the Debtors, except for as provided in the Plan or (z) any sale,
abandonment, or disposition of any assets other than (i) the sale of
Metropolitan Collieries Pty Ltd, Peabody (Burton Coal) Pty Ltd or Debtors’
interests in Dominion Terminal Associates, LLC or (ii) any ordinary course land
sales made upon reasonable prior notice to the Noteholder Co-Proponents and in
accordance with the Company’s business plan dated November 2016; provided,
however, that such ordinary course land sales shall not exceed $5,000,000
individually or $20,000,000 in the aggregate. Following a request by the Debtors
for consent with respect to any operational matter that requires the consent of
the Requisite Members of the Noteholder Steering Committee pursuant to this
Section 6.2 section, if the consent of such parties is not obtained or declined
within three (3) Business Days following the date such request is made in
writing and delivered to each of the Noteholder Co-Proponents (which notice will
be deemed delivered if given in writing to Kirkland & Ellis LLP, Kramer Levin
Naftalis & Frankel LLP, and Skadden, Arps, Slate, Meagher & Flom LLP), such
consent shall be deemed to have been granted by the Requisite Members of the
Noteholder Steering Committee, as applicable. If such consent is not given or
deemed to be given, the Debtors shall be permitted to seek approval from the
Bankruptcy Court to take such actions, and seeking such approval shall not be a
breach of this Section 6.2; provided, that in such event the Noteholder
Co-Proponents shall have a termination right under the Plan Support Agreement
pursuant to the terms thereof. Except as

 

46



--------------------------------------------------------------------------------

otherwise provided in this Agreement, nothing in this Agreement shall give the
Commitment Parties, directly or indirectly, any right to control or direct the
operations of the Debtors. Prior to the Closing Date, the Debtors shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision of the business of the Debtors.

Section 6.3 Material Claim Settlements. The Requisite Members of the Noteholder
Steering Committee shall have reasonable approval rights over the settlement of
any material Claim, including but not limited to, any such settlement related to
the MEPP Claim (whether in the Chapter 11 Cases by the Bankruptcy Court or
through arbitration of the MEPP Claim) above the amounts held in reserve by the
Debtors for such MEPP Claim.

Section 6.4 Access to Information; Confidentiality.

(a) Subject to applicable Law and Section 6.4(b), upon reasonable notice during
the period from the date of this Agreement to the earlier of the Closing Date
and the date on which this Agreement is terminated in accordance with its terms
(“Pre-Closing Period”), the Debtors shall afford the Commitment Parties and
their Representatives (for the purposes of this Section 6.4(a) only,
Representatives shall not include limited partners) upon request reasonable
access, during normal business hours and without unreasonable disruption or
interference with the Debtors’ business or operations, to the Debtors’
employees, properties, books, Contracts and records and, during the Pre-Closing
Period, the Debtors shall furnish promptly to such parties all reasonable
information concerning the Debtors’ business, properties and personnel as may
reasonably be requested by any such party, provided that the foregoing shall not
require the Company (i) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company, would cause any of
the Debtors to violate any of their respective obligations with respect to
confidentiality to a third party if the Company shall have used its commercially
reasonable efforts to obtain, but failed to obtain, the consent of such third
party to such inspection or disclosure, (ii) to disclose any legally privileged
information of any of the Debtors or (iii) to violate any applicable Laws or
Orders. All requests for information and access made in accordance with this
Section 6.4 shall be directed to an executive officer of the Company or such
Person as may be designated by the Company’s executive officers.

(b) From and after the date hereof until the date that is one (1) year after the
expiration of the Pre-Closing Period, each Commitment Party shall, and shall
cause its Representatives to, (i) keep confidential and not provide or disclose
to any Person any documents or information received or otherwise obtained by
such Commitment Party or its Representatives pursuant to Section 6.4(a) (except
that provision or disclosure may be made to any Affiliate or Representative of
such Commitment Party who needs to know such information for purposes of this
Agreement or the other Transaction Agreements and who agrees to observe the
terms of this Section 6.4(b) (and such Commitment Party will remain liable for
any breach of such terms by any such Affiliate or Representative)), and (ii) not
use such documents or information for any purpose other than in connection with
this Agreement or the other Transaction Agreements or the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, the immediately
preceding sentence shall not apply in respect of documents or information that
(A) is now or subsequently becomes generally available to the public through no
violation of this Section 6.4(b), (B) becomes available to a Commitment Party or
its Representatives on a non-confidential basis from a source other than any of
the Debtors or any of

 

47



--------------------------------------------------------------------------------

their respective Representatives, (C) becomes available to a Commitment Party or
its Representatives through document production or discovery in connection with
the Chapter 11 Cases or other judicial or administrative process, but subject to
any confidentiality restrictions imposed by the Chapter 11 Cases or other such
process, or (D) such Commitment Party or any Representative thereof is required
to disclose pursuant to judicial or administrative process or pursuant to
applicable Law or applicable securities exchange rules; provided, that, such
Commitment Party or such Representative shall provide the Company with prompt
written notice of such legal compulsion and cooperate with the Company to obtain
a protective Order or similar remedy to cause such information or documents not
to be disclosed, including interposing all available objections thereto, at the
Company’s sole cost and expense; provided, further, that, in the event that such
protective Order or other similar remedy is not obtained, the disclosing party
shall furnish only that portion of such information or documents that is legally
required to be disclosed and shall exercise its commercially reasonable efforts
(at the Company’s sole cost and expense) to obtain assurance that confidential
treatment will be accorded such disclosed information or documents. The
provisions of this Section 6.4(b) shall not apply to any Initial Commitment
Party that, as of the date hereof, is party to a confidentiality or
non-disclosure agreement with the Debtors, for so long as such agreement remains
in full force and effect.

Section 6.5 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Company
or any Commitment Party in this Agreement, each Party shall use (and the Company
shall cause the other Debtors and their Representatives to use) commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, reasonably necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
and the Plan, including, but not limited to, using commercially reasonable
efforts in:

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) defending any Legal Proceedings in any way challenging (A) this Agreement,
the Plan, the Registration Rights Agreement or any other Transaction Agreement,
(B) the PPA and BCA Approval Order, the Disclosure Statement Order or the
Confirmation Order or (C) the consummation of the transactions contemplated
hereby and thereby, including seeking to have any stay or temporary restraining
Order entered by any Governmental Entity vacated or reversed; and

(iii) working together in good faith to finalize the Reorganized Company
Organizational Documents, Transaction Agreements, the Registration Rights
Agreement and all other documents relating thereto for timely inclusion in the
Plan and filing with the Bankruptcy Court.

 

48



--------------------------------------------------------------------------------

(b) Subject to Laws or applicable rules relating to the exchange of information,
and in accordance with the Plan Support Agreement, the Commitment Parties and
the Company shall have the right to review in advance, and to the extent
practicable each will consult with the other on all of the information relating
to Commitment Parties or the Company, as the case may be, and any of their
respective Subsidiaries, that appears in any filing made with, or written
materials submitted to, any Governmental Entity in connection with the
transactions contemplated by this Agreement or the Plan; provided, however, that
the Commitment Parties are not required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the
Bankruptcy Court. In exercising the foregoing rights, the Parties shall act as
reasonably and as promptly as practicable.

(c) Nothing contained in this Section 6.5 shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the Plan Support Agreement.

Section 6.6 Registration Rights Agreement; Reorganized Company Organizational
Documents.

(a) The Plan will provide that from and after the Effective Date each Commitment
Party, and any other holder of Claims receiving at least ten percent (10%) or
more of the Common Shares on a fully-converted basis issued under the Plan
and/or the Rights Offering or that cannot sell its Common Shares under Rule 144
of the Securities Act without volume or manner of sale restrictions, shall be
entitled to registration rights with respect to their Common Shares that are
customary for a transaction of this nature, pursuant to a registration rights
agreement to be entered into as of the Effective Date, which agreement shall be
in form and substance consistent with the terms set forth in the Restructuring
Term Sheet and otherwise reasonably acceptable to the Requisite Consenting
Noteholders and the Company (the “Registration Rights Agreement”). A form of the
Registration Rights Agreement shall be filed with the Bankruptcy Court as part
of the Plan Supplement or an amendment thereto. The Registration Rights
Agreement will provide:

(i) that the Company will (A) file a registration statement on Form S-1 (or
other appropriate form) (the “Initial Resale Registration Statement”) no later
than 30 days following the Effective Date (the “Filing Deadline”) covering all
registrable securities that the holders thereof request to have included
therein, (B) use its reasonable best efforts to have the Initial Resale
Registration Statement declared effective by the SEC no later than (1) in the
case of a “no review”, the 15th day following the Filing Deadline; (2) in the
case of a “limited review”, the 45th day following the Filing Deadline, and
(3) in the case of a “review,” the 75th day following the Filing Deadline (each
such date, as applicable, the “Registration Deadline”) and (C) use its
reasonable best efforts to keep such registration statement continuously
effective (including filing any necessary post-effective amendment and/or
subsequent registration statements) for a period of three years (or such shorter
period if all registrable securities have been disposed by the holder thereof or
are no longer registrable securities); and

 

49



--------------------------------------------------------------------------------

(ii) for partial liquidated damages of $75,000 per day in the event that (A) the
Initial Resale Registration Statement is not filed on or prior to the Filing
Deadline, (B) the Initial Resale Registration Statement is not declared
effective by the SEC on or prior to the applicable Registration Deadline or
(C) holders are not permitted to use the prospectus included in the Initial
Resale Registration Statement to resell the securities for fifteen (15) or more
consecutive days, or more than an aggregate of thirty (30) days (which need not
be consecutive calendar dates), in any 12-month period. Notwithstanding the
foregoing, the aggregate amount of such liquidated damages payable by the
Company under the Registration Rights Agreement shall not exceed $10,000,000.

(b) The Plan will provide that on the Effective Date, the Reorganized Company
Organizational Documents will be duly authorized, approved, adopted and in full
force and effect. Forms of the Reorganized Company Organizational Documents
shall be filed with the Bankruptcy Court as part of the Plan Supplement or an
amendment thereto.

(c) The Company shall further agree that in any case in which the Company
asserts that any Commitment Party (including their Affiliates who hold Common
Shares, Preferred Equity or Penny Warrants), or any affiliate of any such person
to whom such person has transferred shares or other securities, may sell its
shares (no matter the manner herein described under which such shares were
acquired) under Rule 144 under the Securities Act without volume or manner of
sale restrictions, the Company and its legal counsel shall upon request, and
following receipt of all required certifications of such parties or Affiliates
thereof reasonably requested by the Company or its legal counsel, promptly
provide, at the Company’s sole expense, such transfer instructions (including
instructions regarding the removal of restrictive legends) and legal opinions
(on which such seller may rely), and shall undertake, also at the Company’s sole
expense, such other actions, as shall be reasonably requested to permit or
facilitate such sale under Rule 144 under the Securities Act.

Section 6.7 Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the offer and sale of the Unsubscribed
Shares to the Commitment Parties pursuant to this Agreement under applicable
securities and “Blue Sky” Laws of the states of the United States (or to obtain
an exemption from such qualification) and any applicable foreign jurisdictions,
and shall provide evidence of any such action so taken to the Commitment Parties
on or prior to the Closing Date. The Reorganized Company shall timely make all
filings and reports relating to the offer and sale of the Unsubscribed Shares
issued hereunder required under applicable securities and “Blue Sky” Laws of the
states of the United States following the Closing Date. The Company or the
Reorganized Company, as applicable, shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.7.

Section 6.8 DTC Eligibility. Unless otherwise requested by the Requisite Members
of the Noteholder Steering Committee, the Reorganized Company shall use
commercially reasonable efforts to promptly make, when applicable from time to
time after the Closing, all Unlegended Shares eligible for deposit with The
Depository Trust Company. “Unlegended Shares” means any Common Shares acquired
by the Commitment Parties and

 

50



--------------------------------------------------------------------------------

their respective Affiliates (including any Related Purchaser or Ultimate
Purchaser in respect thereof) pursuant to this Agreement and the Plan, including
all shares issued to the Commitment Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer
subject to, the Legend.

Section 6.9 Use of Proceeds. The Reorganized Company will utilize the proceeds
from the exercise of the Subscription Rights, the sale of the Unsubscribed
Shares, the sale of Private Placement Shares and the Exit Facility for the
purposes described in the Disclosure Statement.

Section 6.10 Securities Legend. Each certificate evidencing securities issued
hereunder, and each certificate issued in exchange for or upon the Transfer of
any such securities, shall be stamped or otherwise imprinted with a legend (the
“Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE
EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event that any such securities are uncertificated, such securities shall
be subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Reorganized Company
or agent and the term “Legend” shall include such restrictive notation. The
Reorganized Company shall remove the Legend (or restrictive notation, as
applicable) set forth above from the certificates evidencing any such securities
(or the securities register or other appropriate Reorganized Company records, in
the case of uncertified securities), upon request, at any time after the
restrictions described in such Legend cease to be applicable, including, as
applicable, when such securities may be sold under Rule 144 of the Securities
Act. The Reorganized Company may reasonably request such opinions, certificates
or other evidence that such restrictions no longer apply as a condition to
removing the Legend.

Section 6.11 Antitrust Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the Plan and the other Transaction Agreements, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Antitrust Authority, any drafts thereof) under any other Antitrust Laws that are
necessary to consummate and make effective the transactions contemplated by this
Agreement as soon as reasonably practicable (and with respect to any filings
required pursuant to the HSR Act, no later than fifteen (15) Business Days
following the date hereof) and (ii) promptly furnishing any documents or
information reasonably requested by any Antitrust Authority.

 

51



--------------------------------------------------------------------------------

(b) The Company and each Commitment Party subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the other Transaction Agreements that has notified the Company in
writing of such obligation (each such Commitment Party, a “Filing Party”) agree
to reasonably cooperate with each other as to the appropriate time of filing
such notification and its content. The Company and each Filing Party shall, to
the extent permitted by applicable Law: (i) promptly notify each other of, and
if in writing, furnish each other with copies of (or, in the case of material
oral communications, advise each other orally of) any material communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all material correspondence and communications between such Filing
Party or the Company and the Antitrust Authority; (iv) furnish each other Filing
Party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Requisite Consenting Noteholders and the Company.

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements, such Joint Filing Party shall promptly notify each other
Joint Filing Party of, and if in writing, furnish each other Joint Filing Party
with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust
Authority.

(d) The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 6.11 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards. The obligations in this
Section 6.11 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan or the other Transaction Agreements.

Section 6.12 Alternative Transactions. Until the Closing Date or the date on
which this Agreement shall have terminated, the Company and the other Debtors
shall not seek, solicit, or support any Alternative Transaction, and shall not
cause or allow any of their Representatives to solicit any agreements relating
to an Alternative Transaction; provided, however, that nothing in this Agreement
shall require the Company or any of its Subsidiaries or

 

52



--------------------------------------------------------------------------------

Affiliates or any of their respective directors, officers or members, as
applicable (each in such person’s capacity as a director, officer or member), to
take any action, or refrain from taking any action, to the extent that taking
such action or refraining from taking such action would be inconsistent with, or
cause such party to breach, such party’s fiduciary obligations under applicable
law, or shall limit the Debtors from considering any Alternative Transaction
brought to them consistent with their fiduciary duties; provided, further, that
the Debtors shall provide the Noteholder Co-Proponents (subject to mutually
agreed terms of confidentiality) and their counsel with a copy of and/or any
details regarding such proposal within three (3) days of receiving such
proposal; provided, further, the Breakup Payments and Expense Reimbursement
shall be payable upon exercise by the Debtors of the fiduciary out contained in
this Section 6.12 in accordance with the terms of this Agreement. For the
avoidance of doubt, nothing herein shall limit the Requisite Members of the
Noteholder Steering Committee’s right to terminate this Agreement pursuant to
Section 9.2.

Section 6.13 Reclamation Bonding. The Debtors shall promptly finalize a solution
for all of their continuing self-bonded reclamation obligations with Wyoming,
New Mexico, Illinois and Indiana (the “Bonding Solution”). The Debtors shall
provide updates every two weeks to the Initial Commitment Parties’ professionals
regarding their efforts to achieve the Bonding Solution.

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:

(a) Cash on Hand. The Company Group must have at least $600 million in cash on
hand on the Effective Date;

(b) Outstanding Funded Debt. The Reorganized Debtors must have no more than
$1.95 billion of outstanding funded debt on the Effective Date (excluding any
capital lease obligations, borrowings under any ABL Facilities (as defined in
the Restructuring Term Sheet), and, to the extent the Effective Date occurs
after April 3, 2017, any Incremental Additional First Lien Debt, Incremental New
Second Lien Notes or additional amounts under the Exit Facility to finance any
cash consideration on account of Incremental Second Lien Notes Claims); provided
that, except in the event of a First Lien Full Cash Recovery, no more than
$1.5 billion of such outstanding funded debt may be first lien debt;

(c) MEPP Claim. The MEPP Claim shall be resolved in a manner satisfactory to the
Debtors, subject to the reasonable approval of the Requisite Members of the
Noteholder Steering Committee and the Requisite First Lien Lender Co-Proponents
if for an amount above the amounts held in reserve by the Debtors for such
claim;

 

53



--------------------------------------------------------------------------------

(d) Effectiveness of Plan Support Agreement. The Plan Support Agreement must
remain in effect through the Effective Date;

(e) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order in form and substance reasonably satisfactory to the
Requisite Members of the Noteholder Steering Committee, and such Order shall be
a Final Order;

(f) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance reasonably satisfactory to the Requisite Members of
the Noteholder Steering Committee, and such Order shall be a Final Order;

(g) Plan. The Company and all of the other Debtors shall have substantially
complied with the terms of the Plan (as amended or supplemented from time to
time) that are to be performed by the Company, the Reorganized Company and the
other Debtors on or prior to the Effective Date and the conditions to the
occurrence of the Effective Date (other than any conditions relating to
occurrence of the Closing) set forth in the Plan shall have been satisfied or
waived in accordance with the terms of the Plan;

(h) PPA and BCA Approval Order. The Bankruptcy Court shall have entered the PPA
and BCA Approval Order in form and substance satisfactory to the Requisite
Members of the Noteholder Steering Committee;

(i) Rights Offering. The Rights Offering shall have been conducted in accordance
with the PPA and BCA Approval Order and this Agreement in all material respects;

(j) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order;

(k) Registration Rights Agreement; Reorganized Company Organizational Documents.

(i) The Registration Rights Agreement shall have been executed and delivered by
the Reorganized Company, shall otherwise have become effective with respect to
the Commitment Parties and the other parties thereto, and shall be in full force
and effect;

(ii) The Reorganized Company Organizational Documents shall have been duly
approved and adopted and shall be in full force and effect;

(l) Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursements accrued through the Closing Date pursuant to Section 3.3;

(m) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all notifications,
authorizations, approvals, consents or clearances under the Antitrust Laws or
otherwise required by any Governmental Entity in connection with the
transactions contemplated by this Agreement shall have been obtained or filed;

 

54



--------------------------------------------------------------------------------

(n) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

(o) Representations and Warranties.

(i) The representations and warranties of the Debtors contained in Section 4.8
shall be true and correct in all respects on and as of the Closing Date with the
same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date);

(ii) The representations and warranties of the Debtors contained in Section 4.2,
Section 4.3, Section 4.4 and Section 4.5 shall be true and correct in all
material respects on and as of the Closing Date after giving effect to the Plan
with the same effect as if made on and as of the Closing Date after giving
effect to the Plan (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date);

(iii) The representations and warranties of the Debtors contained in this
Agreement other than those referred to in clauses (i) and (ii) above shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) on and as of the Closing Date after giving effect to the Plan with
the same effect as if made on and as of the Closing Date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not constitute, individually or
in the aggregate, a Material Adverse Effect;

(p) Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date;

(q) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred, and there shall not exist, any event that constitutes,
individually or in the aggregate, a Material Adverse Effect;

(r) Officer’s Certificate. The Commitment Parties shall have received on and as
of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Section 7.1(o), Section 7.1(p), and Section 7.1(q) have been satisfied;

 

55



--------------------------------------------------------------------------------

(s) Funding Notice. The Commitment Parties shall have received the Funding
Notice;

(t) Exit Facility. The Exit Facility, if it is to be entered into pursuant to
the Plan, shall have become effective and shall be subject to the reasonable
approval of the Requisite Members of the Noteholder Steering Committee;

(u) Disputed Share Reserve. The Debtors shall have filed a motion to establish
appropriate claims reserves and related procedures necessary to effectuate the
Plan, which motion and Order shall be subject to the reasonable approval of the
Requisite Members of the Noteholder Steering Committee; provided, however, that
the aggregate face amount of disputed Claims permitted to receive Disputed
Claims Reserve Shares shall not exceed $300 million without the approval of the
Requisite Members of the Noteholder Steering Committee; and

(v) Material Contracts. The assumption or rejection (in each case, pursuant to
section 365 of the Bankruptcy Code) and/or amendment of any Material Contracts
and the liabilities of the Reorganized Company with respect to such Material
Contracts shall, in the aggregate, be reasonably satisfactory to the Requisite
Members of the Noteholder Steering Committee.

Section 7.2 Waiver of Conditions. All or any of the conditions set forth in
Section 7.1 may only be waived in whole or in part with respect to all
Commitment Parties by a written instrument executed by the Requisite Consenting
Noteholders and if so waived, all Commitment Parties shall be bound by such
waiver.

Section 7.3 Conditions to the Obligations of the Debtors. The obligations of the
Debtors to consummate the transactions contemplated hereby with the Commitment
Parties is subject to (unless waived by the Company) the satisfaction of each of
the following conditions:

(a) PPA and BCA Approval Order. The Bankruptcy Court shall have entered the PPA
and BCA Approval Order;

(b) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order;

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order;

(d) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order;

(e) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all notifications,
authorizations, approvals, consents or clearances under the Antitrust Laws or
otherwise required by any Governmental Entity in connection with the
transactions contemplated by this Agreement shall have been obtained or filed;

 

56



--------------------------------------------------------------------------------

(f) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

(g) Representations and Warranties.

(i) The representations and warranties of the Commitment Parties contained in
this Agreement that are qualified by “materiality” or “material adverse effect”
or words or similar import shall be true and correct in all respects on and as
of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all respects only as of the specified
date);

(ii) The representations and warranties of the Commitment Parties contained in
this Agreement that are not qualified by “materiality” or “material adverse
effect” or words or similar import shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date);

(h) Covenants. The Commitment Parties shall have performed and complied, in all
material respects, with all of their covenants and agreements contained in this
Agreement and in any other document delivered pursuant to this Agreement;

(i) Exit Facility. The Exit Facility, if it is to be entered into pursuant to
the Plan, shall have become effective; and

(j) Funding. Each Commitment Party shall have delivered and paid an amount equal
to (i) the aggregate Per Share Purchase Price for such Commitment Party’s
Backstop Commitment Percentage of Unsubscribed Shares plus (ii) the aggregate
Per Share Purchase Price for the Rights Offering Shares issuable pursuant to
such Commitment Party’s exercise of all of the Subscription Rights issued to it
in the Rights Offering in accordance with Section 2.5(b).

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the PPA and BCA
Approval Order, the Debtors (the “Indemnifying Parties” and each, an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Commitment Party and its Affiliates, equity holders, members, partners,
general partners, managers and its and their respective Representatives and
controlling persons (each, an

 

57



--------------------------------------------------------------------------------

“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and costs and expenses (other than Taxes of the Commitment Parties)
arising out of a claim asserted by a third-party (collectively, “Losses”) that
any such Indemnified Person may incur or to which any such Indemnified Person
may become subject arising out of or in connection with this Agreement and its
obligations hereunder, including the Backstop Commitment, the Rights Offering,
the payment of the Backstop Premiums, the Breakup Payments or the use of the
proceeds of the Rights Offering, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the Reorganized Company, the Company
Group, their respective equity holders, Affiliates, creditors or any other
Person, and reimburse each Indemnified Person upon demand for reasonable
documented (with such documentation subject to redaction to preserve attorney
client and work product privileges) legal or other third-party expenses incurred
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the transactions
contemplated by this Agreement or the Plan are consummated or whether or not
this Agreement is terminated; provided, that the foregoing indemnity will not,
as to any Indemnified Person, apply to Losses (a) as to a Defaulting Commitment
Party, its Related Parties or any Indemnified Person related thereto, caused by
a Commitment Party Default by such Commitment Party, or (b) to the extent they
are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the bad faith, willful misconduct or gross negligence
of such Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in

 

58



--------------------------------------------------------------------------------

connection with the defense thereof or participation therein (other than
reasonable costs of investigation) unless (i) such Indemnified Person shall have
employed separate counsel (in addition to local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Indemnified Claims
(in addition to one local counsel in each jurisdiction in which local counsel is
required)), (ii) the Indemnifying Party shall not have employed counsel
reasonably acceptable to such Indemnified Person to represent such Indemnified
Person within a reasonable time after the Indemnifying Party has received notice
of commencement of the Indemnified Claims from, or delivered on behalf of, the
Indemnified Person, (iii) after the Indemnifying Party assumes the defense of
the Indemnified Claims, the Indemnified Person determines in good faith that the
Indemnifying Party has failed or is failing to defend such claim and provides
written notice of such determination and the basis for such determination, and
such failure is not reasonably cured within ten (10) Business Days of receipt of
such notice, or (iv) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person.

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this Article VIII, the Indemnifying Party shall not be liable for any settlement
of any Indemnified Claims effected by such Indemnified Person without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or

 

59



--------------------------------------------------------------------------------

proposed to be received by the Company and the Reorganized Company pursuant to
the issuance and sale of the Unsubscribed Shares in the Rights Offering
contemplated by this Agreement and the Plan bears to (b) the Backstop Premiums
and the Breakup Payments paid or proposed to be paid to the Commitment Parties.
The Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Share Purchase Price for all Tax purposes. The provisions of this Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The obligations of the Company and the Reorganized Company under this
Article VIII shall constitute allowed administrative expenses of the Debtors’
estate under sections 503(b) and 507 of the Bankruptcy Code and are payable
without further Order of the Bankruptcy Court, and that the Company and the
Reorganized Company may comply with the requirements of this Article VIII
without further Order of the Bankruptcy Court.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

ARTICLE IX

TERMINATION

Section 9.1 Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Company and the Requisite
Consenting Noteholders.

Section 9.2 Termination by the Requisite Members of the Noteholder Steering
Committee. Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated by the Requisite Members of the Noteholder Steering
Committee upon two (2) Business Days written notice to the Company upon the
occurrence of any of the following events:

(a) any Debtor accepts or supports an Alternative Transaction, including but not
limited to filing with the Bankruptcy Court, or publicly announcing that it will
file with the Bankruptcy Court, any plan of reorganization or liquidation other
than the Plan;

(b) the appointment in the Chapter 11 Cases of a trustee or receiver, the
conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or the dismissal of the Chapter 11 Cases by order of the Bankruptcy Court,
provided, however, that the occurrence of any of the foregoing as to the Gold
Fields Debtors (as defined in the Plan) shall not cause a Termination Event;

 

60



--------------------------------------------------------------------------------

(c) the failure of the Debtors to have filed (i) the Plan, (ii) the Disclosure
Statement, (iii) the Disclosure Statement Motion, and (iv) the PPA and BCA
Approval Motion by no later than December 22, 2016;

(d) the failure of the Debtors to have filed a motion to approve a commitment
letter or an engagement letter with the Lead Arrangers pursuant to which the
Lead Arrangers shall have provided commitments for the Exit Facility in a
principal amount of not less than $1,500,000,000 or agreed to use commercially
reasonable efforts to arrange for commitments for the Exit Facility in a
principal amount of not less than $1,500,000,000 by January 11, 2017;

(e) the failure of the Disclosure Statement Order to be entered by the
Bankruptcy Court by January 31, 2017;

(f) the failure of the Confirmation Hearing to have commenced by no later than
five (5) days after the date scheduled by the Bankruptcy Court in the Disclosure
Statement Order for the Confirmation Hearing to occur;

(g) the failure of the Effective Date to have occurred by April 15, 2017;

(h) following the delivery of written notice thereof by a non-breaching Party,
the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement that is either unable to be cured or is not cured within five
(5) Business Days following the delivery of such notice; provided, that a
Commitment Party Default is not deemed to be a breach of any obligation under
this Agreement for purposes of this Section 9.2(h);

(i) the entry by the Bankruptcy Court of an order (i) terminating the Debtors’
exclusive right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code or (ii) invalidating, disallowing, subordinating, or limiting
the enforceability, priority, or validity of the Claims of any of the Noteholder
Co-Proponents;

(j) any Debtor (i) amending, modifying, or filing a pleading with the Bankruptcy
Court seeking authority to, or with the effect of, amending or modifying the
Plan Documents, in a manner that is inconsistent with this Agreement or the Plan
Support Agreement and the exhibits hereto, or which is otherwise in a form or
substance not reasonably satisfactory to the Requisite Members of the Noteholder
Steering Committee, or (ii) publicly announcing, disclosing, or otherwise
publicizing its intention to take any such acts, whether independently or in
conjunction with another party;

(k) any Debtor files with the Bankruptcy Court any motion or application seeking
authority to use, sell, abandon or otherwise dispose of any assets, except as
provided in Section 6.2, without the prior written consent of the Requisite
Members of the Noteholder Steering Committee;

 

61



--------------------------------------------------------------------------------

(l) either the Disclosure Statement Order or the Confirmation Order is reversed,
stayed, dismissed, vacated, reconsidered or is materially modified or materially
amended after entry in a manner that is not reasonably acceptable to the Debtors
and the Requisite Members of the Noteholder Steering Committee;

(m) the issuance by any governmental authority, including but not limited to the
Bankruptcy Court, any regulatory authority (local, state, federal or otherwise),
or any other court of competent jurisdiction (state or federal), of any ruling,
order or any other document or official record (i) denying approval of any
material term or condition of the Plan, the Plan Documents, or the
Restructuring, (ii) enjoining the substantial consummation of the Restructuring,
(iii) making illegal or otherwise restricting, preventing, or prohibiting the
Restructuring or (iv) otherwise substantially impeding or rendering impossible
or impracticable the substantial consummation of the Restructuring; provided,
however, that the Debtors shall have five (5) Business Days following the
issuance of any such ruling or order to obtain relief that would allow
consummation of the Restructuring in a manner that does not prevent or diminish
compliance with the terms of the Plan Documents, this Agreement and the Plan
Support Agreement;

(n) the Debtors deliver a Debtor Fiduciary Notice (as defined in the Plan
Support Agreement) to the Creditor Co-Proponents;

(o) the failure to obtain entry of the PPA and BCA Approval Order (including
approval of the fees and indemnification obligations set forth herein and
therein as allowed administrative expense claims under section 503(b) of the
Bankruptcy Code) by January 31, 2017;

(p) the PPA and BCA Approval Order is reversed, stayed, dismissed, vacated,
reconsidered or is materially modified or materially amended after entry in a
manner that is not reasonably acceptable to the Requisite Members of the
Noteholder Steering Committee; provided, however, that the Debtors shall have
five (5) Business Days following the reversal, stay, dismissal, vacation,
reconsideration, modification or amendment to obtain relief that would allow
consummation of the Restructuring in a manner that (i) does not prevent or
diminish compliance with the terms of the Transaction Agreements, or (ii) is
acceptable to the Requisite Members of the Noteholder Steering Committee; or

(q) a decrease of the number of Subscription Rights distributed to holders of
Second Lien Notes Claims, Unsecured Senior Notes Claims and General Unsecured
Claims in Class 5B for the purpose of allowing the Rights Offering to be exempt
from registration under Securities Act of 1933 pursuant to section 1145 of the
Bankruptcy Code that results in (i) the aggregate purchase price for all Rights
Offering Shares offered in the Rights Offering being below $650 million or
(ii) the Per Share Purchase Price to be paid in the Rights Offering increasing
or decreasing.

Section 9.3 Termination by a Commitment Party

Any Commitment Party shall have the right to terminate upon written notice to
the Company if the Plan Effective Date has not occurred by June 14, 2017.
Termination by a

 

62



--------------------------------------------------------------------------------

Commitment Party in this Section 9.3 shall only terminate this Agreement as to
such Commitment Party. The effect of a termination by a Commitment Party
pursuant to this Section 9.3 shall be governed by Section 9.5, and such
terminating party shall be entitled to all rights and protections thereunder.

Section 9.4 Termination by the Company.

This Agreement may be terminated by the Company upon written notice to each
Commitment Party upon the occurrence of any of the following, subject to the
rights of the Company to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of:

(a) occurrence of the Plan Support Agreement Termination Condition; provided,
however, the Debtors may waive the Plan Support Agreement Termination Condition
in their sole discretion, but may only exercise the Plan Support Agreement
Termination Condition (or waive such condition) prior to entry of the PPA and
BCA Approval Order, provided, further, however that the timely and valid
exercise of the Plan Support Agreement Termination Condition shall relieve the
Debtors from any obligation to pay the Breakup Payments or Expense Reimbursement
or any other obligations under the Backstop Commitment Agreement or the Private
Placement Agreement;

(b) the determination by any of the Company’s boards of directors or members, as
applicable, in good faith, based on the advice of its outside counsel, that
(i) proceeding with the transactions contemplated by this Agreement or the Plan
Support Agreement would be inconsistent with the continued exercise of its
fiduciary duties, or (ii) having received a proposal or offer for an Alternative
Transaction, that such Alternative Transaction is likely to be more favorable
than the Plan and that continued support of the Plan pursuant to this Agreement
would be inconsistent with its fiduciary obligations;

(c) the appointment in the Chapter 11 Cases of a trustee or receiver, the
conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or the dismissal of the Chapter 11 Cases by order of the Bankruptcy Court,
provided, however, that the occurrence of any of the foregoing as to the Gold
Field Debtors shall not cause a Termination Event;

(d) following the delivery of written notice thereof by the Debtors, the
occurrence of a material breach by any of the Parties of any of its obligations,
representations, warranties, covenants or commitments set forth in this
Agreement that adversely and materially affects the Debtors’ rights under this
Agreement and is either unable to be cured or is not cured within five
(5) Business Days following the delivery of such notice;

(e) the entry by the Bankruptcy Court of an order terminating the Debtors’
exclusive right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code;

(f) either the Disclosure Statement Order or the Confirmation Order is reversed,
stayed, dismissed, vacated, reconsidered or is materially modified or materially
amended after entry in a manner that is not reasonably acceptable to the
Debtors; or

 

63



--------------------------------------------------------------------------------

(g) the issuance by any governmental authority, including but not limited to the
Bankruptcy Court, any regulatory authority (local, state, federal or otherwise),
or any other court of competent jurisdiction (state or federal), of any ruling,
order or any other document or official record (i) denying approval of any
material term or condition of the Plan, the Plan Documents, or the
Restructuring, (ii) enjoining the substantial consummation of the Restructuring,
(iii) making illegal or otherwise restricting, preventing, or prohibiting the
Restructuring or (iv) otherwise substantially impeding or rendering impossible
or impracticable the substantial consummation of the Restructuring; provided,
however, that the Debtors shall have five (5) Business Days following the
issuance of any such ruling or order to obtain relief that would allow
consummation of the Restructuring in a manner that does not prevent or diminish
compliance with the terms of the Plan Documents and this Agreement.

Section 9.5 Effect of Termination.

(a) Within three (3) days following the delivery of a termination notice
pursuant to Article IX, each of the Debtors and the Requisite Members of the
Noteholder Steering Committee may waive, in writing, the occurrence of the
Termination Event identified in the termination notice; provided, however, that
the Termination Event provided for in Section 9.3 may not be waived. Absent such
waiver, this Agreement shall be terminated on the fourth (4th) day following
delivery of the termination notice pursuant to Article IX (such date, the
“Termination Date”). Upon termination of this Agreement pursuant to this Article
IX, this Agreement shall forthwith become void and there shall be no further
obligations or liabilities on the part of the Parties; provided, that (i) the
obligations of the Debtors to pay the Expense Reimbursement pursuant to Article
III and to satisfy their indemnification obligations pursuant to Article VIII
and to pay the Backstop Commitment Premium and the Backstop Ticking Premium or
the Breakup Payments pursuant to Article III and Section 9.5(b), respectively,
shall survive the termination of this Agreement and shall remain in full force
and effect, in each case, until such obligations have been satisfied, (ii) the
provisions set forth in Article VIII, this Section 9.5 and Article X shall
survive the termination of this Agreement in accordance with their terms, in
each case so long as the PPA and BCA Approval Order has been entered by the
Bankruptcy Court prior to such termination and (iii) subject to Section 10.10,
nothing in this Section 9.5 shall relieve any Party from liability for its gross
negligence or any willful or intentional breach of this Agreement. For purposes
of this Agreement, “willful or intentional breach” means a breach of this
Agreement that is a consequence of an act undertaken by the breaching Party with
the knowledge that the taking of such act would, or would reasonably be expected
to, cause a breach of this Agreement.

(b) If following entry by the Bankruptcy Court of the PPA and BCA Approval
Order, this Agreement is terminated by the Debtors for any reason other than the
occurrence of a Plan Support Agreement Termination Condition (to the extent the
Debtors terminate prior to the entry of the PPA and BCA Approval Order), a
termination fee equal to $60,000,000, which represents 8.0% of the Rights
Offering Amount shall be paid in cash to the Commitment Parties (the “Breakup
Payments”). The Breakup Payments shall be payable according to the following:
(i) 22.5% of the Breakup Payments to the Initial Commitment Parties or their
designees in accordance with the Pro Rata Split; (ii) 57.5% of the Breakup
Payments to the Initial Commitment Parties, or their designees, and the Phase
Two Commitment Parties, or their designees, in accordance with the Pro Rata
Split and (iii) 20% of the Breakup Payments to all

 

64



--------------------------------------------------------------------------------

Commitment Parties or their designees in accordance with the Pro Rata Split and
each Commitment Party’s Backstop Commitment Period. Notwithstanding the the
provisions of Article III, if owed, the Breakup Payments shall be payable in
lieu of the Backstop Commitment Premium, the Backstop Ticking Premium and the
issuance of any Penny Warrants.

(c) The Expense Reimbursement shall be entitled to administrative expense
priority, and the Breakup Payments shall be entitled to superpriority
administrative expense priority junior to any superpriority claims granted under
the Final DIP Order (including any adequate protection claims in respect of
holders of First Lien Claims or Second Lien Notes Claims) and any claims to
which such superpriority claims are themselves junior (including the Bonding
Carve Out (as defined in the Final DIP Order) and the Fee Carve Out (as defined
in the Final DIP Order)), subject to the following:

(i) in the event of a First Lien Full Cash Recovery under a plan or consummation
of a plan that provides any combination of cash and first lien notes (on terms
no less favorable than the terms of the Replacement Secured First Lien Term Loan
as set forth on Exhibit 1 to the Restructuring Term Sheet, including no greater
amount of first lien notes than would be issued in accordance with Exhibit 1 to
the Restructuring Term Sheet) that is equal to the allowed amount of the First
Lien Lender Claims, then such fees shall be paid in cash on the Effective Date
on such Plan; and

(ii) in the event the conditions set forth in subsection (a) do not occur, then
the Breakup Payments and the administrative expense claim on account of such the
Breakup Payments shall be payable on the effective date of such plan in second
lien notes with a face amount equal to the amount of the fees which are on terms
consistent with the terms of the New Second Lien Notes set forth in Exhibit 2 to
the Restructuring Term Sheet; provided that, (i) such New Second Lien Notes
shall be subordinated to any debt received by Class 1 as a distribution on
substantially the same terms as the existing intercreditor agreement governing
the First Lien Claims and Second Lien Notes Claims, and (ii) to the extent
Class 2 shall receive any New Second Lien Notes, the second lien notes shall be
subordinated in a chapter 11 or liquidation to such Class 2 holder’s New Second
Lien Notes.

(d) If any of the Private Placement Agreement, the Plan Support Agreement, or
this Agreement are terminated pursuant to their respective terms, this Agreement
shall be automatically terminated notwithstanding any other provision hereof.
For the avoidance of doubt, if following entry by the Bankruptcy Court of the
PPA and BCA Order any of the Private Placement Agreement, the Plan Support
Agreement, or this Agreement are terminated by the Debtors for any reason, the
Debtors shall pay the Breakup Payments pursuant to Section 9.5(b).

 

65



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile or email (with confirmation), mailed
by registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

  (a) If to the Company or any of the other Debtors:

Peabody Energy Corporation

701 Market Street

St. Louis, MO 63101

Fax No. (314) 342-7597

Attention: A. Verona Dorch, Chief Legal Officer

Email: vdorch@peabodyenergy.com

with copies (which shall not constitute notice) to:

Jones Day

North Point

901 Lakeside Avenue

Cleveland, OH 44114

Fax No. (216) 579-0212

Attention: Heather Lennox, Esq.

Email: hlennox@jonesday.com

and

Jones Day

77 West Wacker

Chicago, IL 60601

Fax No. (312) 782-8585

Attention: Edward B. Winslow, Esq.

Email: ebwinslow@jonesday.com

and

Armstrong Teasdale LLP

7700 Forsyth Boulevard

Suite 1800

St. Louis, MO 63105

Fax No. (314) 621-5065

Attention: Steven N. Cousins, Esq. and Susan K. Ehlers, Esq.

Email: scousins@armstrongteasdale.com; sehlers@armstrongteasdale.com

 

66



--------------------------------------------------------------------------------

  (b) If to the Commitment Parties:

To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature in its signature page to this Agreement.

with a copy (which shall not constitute notice) to:

in respect of certain Ad Hoc Secured Committee Members:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax No. (212) 735-2000

Attention: Shana A. Elberg, Esq. and Andrea Nicolas, Esq.

Email: shana.elberg@skadden.com; andrea.nicolas@skadden.com

and

Stinson Leonard Street LLP

7700 Forsyth Boulevard

Suite 1100

St. Louis, MO 63105

Fax No. (314) 863-9388

Attention: John G. Young, Jr., Esq.

Email: john.young@stinson.com

in respect of the South Dakota Investment Council:

Woods, Fuller, Schultz & Smith P.C.

300 South Phillips Ave, Suite 300

Sioux Falls, SD 57104

Attention: Jordan J. Feist, Esq.

Email: jordan.feist@woodsfuller.com

in respect of Aurelius and Elliott:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Fax No. (212) 715-8000

Attention: Kenneth H. Eckstein, Esq., Stephen D. Zide, Esq. and Jeffrey S.
Trachtman, Esq.

Email: KEckstein@kramerlevin.com; SZide@kramerlevin.com;
JBessonette@kramerlevin.com

 

67



--------------------------------------------------------------------------------

and

Doster, Ullom & Boyle, LLC

16090 Swingley Ridge Road

Suite 620

St. Louis, MO 63017

Fax No. (636) 532-1082

Attention: Gregory D. Willard, Esq., John G. Boyle, Esq.

Email: gwillard@dubllc.com; jboyle@dubllc.com

in respect of Discovery:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Fax No. (212) 446-4900

Attention: Stephen E. Hessler, Esq.

Email: shessler@kirkland.com

and

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Fax No. (415) 439-1500

Attention: Brian Ford, Esq. and Melissa N. Koss, Esq.

Email: Bford@kirkland.com; Melissa.koss@kirkland.com

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Consenting Noteholders,
other than an assignment by a Commitment Party expressly permitted by
Section 2.5 or Section 2.7 and any purported assignment in violation of this
Section 10.2 shall be void ab initio. Except as provided in Article VIII with
respect to the Indemnified Persons, this Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any Person any rights or remedies under this Agreement other than
the Parties.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or

 

68



--------------------------------------------------------------------------------

oral, among the Parties with respect to the subject matter of this Agreement,
except that the Parties hereto acknowledge that any confidentiality agreements
heretofore executed among the Parties and the Plan Support Agreement (including
the Restructuring Term Sheet) will each continue in full force and effect.

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO SUCH STATE’S CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY
LEGAL ACTION, SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER ARISING
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING,
MAY BE BROUGHT IN THE BANKRUPTCY COURT, AND BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH OF THE PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE
EXCLUSIVE JURISDICTION OF SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH
RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

 

69



--------------------------------------------------------------------------------

Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified or changed only upon written consent by the
Company and the Requisite Consenting Noteholders, solely as permitted in the
Voting/Consent Structure and including, for the avoidance of doubt, the rights
of Commitment Parties to dissent and withdraw from this Agreement as set forth
therein. Notwithstanding the foregoing, (i) the Backstop Commitment Schedule
shall be revised as necessary without requiring a written instrument signed by
the Company and the Requisite Consenting Noteholders to reflect changes in the
composition of the Commitment Parties and Backstop Commitment Percentages as a
result of Transfers permitted in accordance with the terms and conditions of
this Agreement and (ii) Sections 9.5(a) and 10.17 may be amended, restated,
modified or changed only upon written consent of the Company and each of the
Initial Commitment Parties. The terms and conditions of this Agreement (other
than the conditions set forth in Section 7.1 and Section 7.3, the waiver of
which shall be governed solely by Article VII) may be waived (A) by the Debtors
only by a written instrument executed by the Company and (B) by the Requisite
Consenting Noteholders only by a written instrument executed by the Requisite
Consenting Noteholders solely as permitted in the Voting/Consent Structure. No
delay on the part of any Party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any Party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 10.9 Specific Performance. Each of the Parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that each of the parties
hereto shall be entitled to an injunction or injunctions without the necessity
of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a Party
hereto from pursuing other rights and remedies to the extent available under
such agreement, herein, at law or in equity.

Section 10.10 Damages. The rights of the Company, the Reorganized Company and
any non-Defaulting Commitment Party to claim or seek to recover, any punitive,
special, indirect or consequential damages or damages for lost profits against
any Defaulting Commitment Party are expressly preserved; provided, however, that
the Initial Commitment Parties shall be subrogated to all rights of the
non-Defaulting Commitment Parties that are not Initial Commitment Parties, the
Company and the Reorganized Company, including, but not limited to, rights to
sue a Defaulting Commitment Party, control of any litigation against or
settlement with a Defaulting Commitment Party and rights pertaining to any
litigation against or settlement with a Defaulting Commitment Party.

 

70



--------------------------------------------------------------------------------

Section 10.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary action or exercise any discretionary powers on
behalf of any other Commitment Party, (c) no Commitment Party or any of its
Related Parties shall have any duty to the other Commitment Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Commitment Parties any information relating to the Company
or any of its Subsidiaries that may have been communicated to or obtained by
such Commitment Party or any of its Affiliates in any capacity, (d) no
Commitment Party may rely, and each Commitment Party confirms that it has not
relied, on any due diligence investigation that any other Commitment Party or
any Person acting on behalf of such other Commitment Party may have conducted
with respect to the Company or any of its Affiliates or any of their respective
securities, and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Unsubscribed Shares or Backstop Commitment Percentage
of its Backstop Commitment.

Section 10.12 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the
Commitment Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement, it being understood that nothing in
this Section 10.12 shall (a) prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the Chapter
11 Cases or (b) require consultation with the Commitment Parties prior to the
filing of any Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K with the SEC.

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rules of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

Section 10.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable

 

71



--------------------------------------------------------------------------------

proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any of the Related Parties, as such, for any
obligation or liability of any Party under this Agreement or any documents or
instruments delivered in connection herewith for any claim based on, in respect
of or by reason of such obligations or liabilities or their creation; provided,
however, nothing in this Section 10.14 shall relieve or otherwise limit the
liability of any Party hereto or any of their respective successors or permitted
assigns for any breach or violation of its obligations under this Agreement or
such other documents or instruments. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make
any claim under this Agreement or in connection with the transactions
contemplated hereby except against any of the Parties or their respective
successors and permitted assigns, as applicable.

Section 10.15 Relationship Among Parties.

(a) Notwithstanding anything herein to the contrary, the duties and obligations
of the Commitment Parties, on the one hand, and the Debtors, on the other hand,
arising under this Agreement shall be several, not joint. No Party shall have
any responsibility by virtue of this Agreement for any trading by any other
entity. No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement. The
Parties hereto acknowledge that this Agreement does not constitute an agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Debtors
and the Commitment Parties do not constitute a “group” within the meaning of
Rule 13d-5 under the Exchange Act, as amended. Nothing contained herein or in
any Definitive Documentation and no action taken by any Commitment Party
pursuant to this Agreement shall be deemed to constitute or to create a
presumption by any parties that the Commitment Parties are in any way acting in
concert or as a “group” (or a joint venture, partnership or association), and
the Debtors will not assert any such claim with respect to such obligations or
the transactions contemplated by this Agreement or the Definitive Documentation,
and the Debtors acknowledge that none of the Commitment Parties are acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or the Definitive Documentation. The Debtors
acknowledge and each Commitment Party confirms that it has independently
participated in the negotiation of the transactions contemplated under this
Agreement and the Definitive Documentation with the advice of counsel and
advisors.

(b) In connection with any matter requiring consent or a request of the
Requisite Consenting Noteholders, the Noteholder Co-Proponents, or the Requisite
Members of the Noteholder Steering Committee, as applicable, under this
Agreement, there is no requirement or obligation that such holders agree among
themselves to take such action and no agreement among such holders with respect
to any such action. In connection with any matter that may be requested by the
Requisite Consenting Noteholders, the Noteholder Co-Proponents, or the Requisite
Members of the Noteholder Steering Committee, as applicable, each such holder
may, through its counsel, make such request; provided, that the Company will
only be required to take such action if it receives the request of the Requisite
Consenting Noteholders, the Noteholder Co-Proponents, or the Requisite Members
of the Noteholder Steering Committee, as applicable, as the case may be. In
connection with any matter requiring consent of the Requisite Consenting

 

72



--------------------------------------------------------------------------------

Noteholders, the Noteholder Co-Proponents, or the Requisite Members of the
Noteholder Steering Committee, as applicable, hereunder, the Company will
solicit consent independently from each such holder or its respective counsel;
provided, that such consent shall only be granted if the approval of the
Requisite Consenting Noteholders, the Noteholder Co-Proponents, or the Requisite
Members of the Noteholder Steering Committee, as applicable, is obtained.

(c) It is understood and agreed that none of the Commitment Parties has any duty
of trust or confidence in any form with any other Commitment Party, the Debtors,
or any of the Debtors’ creditors or other stakeholders and, except as expressly
provided in this Agreement, there are no agreements, commitments or undertakings
by, among or between any of them with respect to the subject matter hereof. For
the avoidance of doubt, the foregoing sentence does not include any fiduciary
obligations owed by any party to the Plan Support Agreement that has been
appointed an officer of any Debtor.

Section 10.16 Tax Forms. If the Company (or its agent) determines in its
reasonable discretion that it is necessary or appropriate to request Internal
Revenue Service tax forms (including but not limited to Form W-9, W-8BEN,
W-8BEN-E, W-8ECI, W-8IMY (and attachments thereto), or any successors thereto)
(“Tax Forms”) to determine its tax reporting and withholding obligations, if
any, the Commitment Parties shall promptly provide, solely to the extent legally
entitled to do so, such duly completed Tax Forms to the Company (or its agent),
and the Company (or its agent) shall be entitled to rely on such forms in
determining its tax reporting and withholding obligations, if any.
Notwithstanding anything to the contrary contained in this Agreement, the
Debtors (and their agents) shall have the rights to request Tax Forms and
withhold as necessary in accordance with Plan Article VI.K and Disclosure
Statement Sections IX.O and XII.

Section 10.17 Company Fiduciary Duties. Notwithstanding anything to the contrary
in this Agreement, nothing in this Agreement shall require the Company or its
subsidiaries or affiliates or any of its or their respective directors, officers
or members, as applicable (each in such person’s capacity as a director, officer
or member), to take any action, or to refrain from taking any action, to the
extent that taking such action or refraining from taking such action would be
inconsistent with, or cause such party to breach, such party’s fiduciary
obligations under applicable law, subject to the Non-Solicitation Provision set
forth in Section 6.02 of the Plan Support Agreement; provided, the Breakup
Payments and Expense Reimbursement shall be payable upon exercise by the Debtors
of the fiduciary out contained in this Section 10.17 in accordance with the
terms of this Agreement. For the avoidance of doubt, nothing herein shall limit
the rights of any party or parties set forth in Section 2.7(a), Section 9.2 and
Section 9.3.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.

 

PEABODY ENERGY CORPORATION By:  

/s/ A. Verona Dorch

Name:   A. Verona Dorch Title:   Executive VP and Chief Legal Officer

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

BLOCKHOUSE MASTER FUND LP By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONFLUX FUND LP By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

STEELMILL MASTER FUND LP By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General Counsel

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

POINTSTATE FUND LP By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General Counsel

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL FUND I, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CCM PENSION-A, L.L.C.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS MANAGING

MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CCM PENSION-B, L.L.C.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS Managing

MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN DOME DU GOUTER

MASTER FUND, LP

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN OPPORTUNITY FUND, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL SENIOR

SECURED, L.P.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL TRADE

CLAIMS, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN ADVANTAGE-B, LP

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS GENERAL

PARTNER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN EMERGING MARKETS, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

CONTRARIAN EM SIF MASTER L.P.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

BOSTON PATRIOT SUMMER ST LLC

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

PANNING MASTER FUND, LP BY: PANNING CAPITAL MANAGEMENT, LP ITS: INVESTMENT
MANAGER By:  

/s/ William Kelly

  Name: William Kelly   Title: Authorized Signatory

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

SOUTH DAKOTA INVESTMENT COUNCIL By:  

/s/ Matthew L. Clark

  Name: Matthew L. Clark   Title: State Investment Officer

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

BLUE TURTLE CAPITAL, LLC, a Delaware Limited Liability Company By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   BLUE TURTLE CAPITAL LIMITED, a Cayman Islands
Limited Company By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:  

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

DISCOVERY CAPITAL MANAGEMENT, LLC By:  

/s/ Adam Schreck

 

Name: Adam Schreck

 

Title: General Counsel

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

AURELIUS CAPITAL MASTER, LTD. By:   Aurelius Capital Management, LP, solely as
investment manager and not in its individual capacity By:  

/s/ Dan Gropper

Name:   Dan Gropper Title:   Managing Director

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

ACP MASTER, LTD. By:   Aurelius Capital Management, LP, solely as investment
manager and not in its individual capacity By:  

/s/ Dan Gropper

Name:   Dan Gropper Title:   Managing Director

 

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

Schedule 1

Initial Backstop Commitment Schedule

[TO BE PROVIDED]



--------------------------------------------------------------------------------

Schedule 2

Backstop Commitment Schedule

[TO BE PROVIDED]



--------------------------------------------------------------------------------

Exhibit A

Rights Offering Procedures

[TO BE PROVIDED]



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder Agreement

JOINDER AGREEMENT

This joinder agreement (the “Joinder Agreement”) to the Backstop Commitment
Agreement dated December 22, 2016 (as amended, supplemented or otherwise
modified from time to time, the “BCA”), between the Debtors (as defined in the
BCA) and the Commitment Parties (as defined in the BCA) is executed and
delivered by                      (the “Joining Party”) as of                 ,
201     (the “Joinder Date”). Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the BCA.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the BCA, a copy of which is attached to this Joinder Agreement as Annex
I (as the same has been or may be hereafter amended, restated or otherwise
modified from time to time in accordance with the provisions hereof). The
Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the BCA.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Commitment Parties set
forth in Section 5 of the BCA to the Debtors as of the date of this Joinder
Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without application of any
choice of law provisions that would require the application of the laws of
another jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [JOINING PARTY], by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts By:  

 

  Name:   Title: Backstop Commitment Holdings:

 

Holdings of Allowed Second Lien Notes Claims:

 

Holdings of Allowed Class 5B Claims:

 

 

AGREED AND ACCEPTED AS OF THE JOINDER DATE:

PEABODY ENERGY CORPORATION,

as Debtor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit C

[To be provided]



--------------------------------------------------------------------------------

Exhibit D

Plan Support Agreement

[TO BE PROVIDED]



--------------------------------------------------------------------------------

Exhibit E

Illustrative Allocation of Common Shares (Fully Diluted)

[To be provided]